             Case 20-11441-BLS   Doc 47-1   Filed 06/01/20   Page 1 of 47




                                   EXHIBIT A

                            Bidding Procedures Order




26578258.1
                           Case 20-11441-BLS         Doc 47-1       Filed 06/01/20         Page 2 of 47




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

             In re:                                                  Chapter 11

             TEMPLAR ENERGY LLC, et al.,1                            Case No. 20-11441 (BLS)

                                             Debtors.                (Jointly Administered)

                                                                     Ref. Docket No. ___

                 ORDER (A) APPROVING BIDDING PROCEDURES FOR THE SALE OF ALL
               OR SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS, (B) APPROVING BID
                  PROTECTIONS, (C) SCHEDULING A SALE HEARING AND OBJECTION
               DEADLINES WITH RESPECT TO THE SALE, (D) SCHEDULING AN AUCTION,
             (E) APPROVING THE FORM AND MANNER OF NOTICE OF THE SALE HEARING
              AND AUCTION, (F) APPROVING CONTRACT ASSUMPTION AND ASSIGNMENT
                        PROCEDURES, AND (G) GRANTING RELATED RELIEF

                      Upon consideration of the motion (the “Motion”) of the above-captioned debtors and

         debtors-in-possession (collectively, the “Debtors”) for the entry of an order (i) approving the

         bidding procedures attached hereto as Exhibit 1 (the “Bidding Procedures”) 2 in connection with

         the sale (the “Sale”) of all or substantially all of the Debtors’ assets (the “Assets”); (ii) approving

         the form and manner of notice with respect to the Debtors’ selection of one or more stalking horse

         bidders (each a “Stalking Horse Bidder”), if any, and the provision of Bid Protections to such

         Stalking Horse Bidder; (iii) scheduling the Auction and the Sale Hearing and approving the form

         and manner of the notice of the Sale of the Assets, the Auction, and the Sale Hearing, the form of

         which notice is attached hereto as Exhibit 2 (the “Sale Notice”); (iv) establishing procedures for

         the assumption and assignment of executory contracts and unexpired leases (the “Contracts”)


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
               identification number, are: Templar Energy LLC (4719), TE Holdcorp, LLC (6730), TE Holdings,
               LLC (3115), TE Holdings II, LLC (N/A), Templar Operating LLC (0810), Templar Midstream LLC (3275),
               and TE Holdings Management LLC (7467). The address of the Debtors’ corporate headquarters is 4700
               Gaillardia Parkway, Suite 200, Oklahoma City, Oklahoma 73142.
         2
               Capitalized terms used but not otherwise defined herein are to be given the meanings ascribed to them in
               the Motion or the Bidding Procedures.
26578260.1
                      Case 20-11441-BLS          Doc 47-1      Filed 06/01/20     Page 3 of 47




         and approving the form and manner of the notice of assumption and assignment of executory

         contracts and unexpired leases, including the form and manner of notice of proposed cure amounts,

         the form of which notice is attached hereto as Exhibit 3 (the “Cure Notice”); and (v) granting

         related relief; and this Court having found that it has jurisdiction over this matter pursuant to 28

         U.S.C. §§ 157 and 1334(b), and the Amended Standing Order of Reference from the United States

         District Court for the District of Delaware, dated as of February 29, 2012; and this Court having

         found that venue of these Chapter 11 Cases and the Motion in this district is proper pursuant to 28

         U.S.C. §§ 1408 and 1409; and this Court having found that this matter is a core proceeding

         pursuant to 28 U.S.C. § 157(b); and this Court having found that it may enter a final order

         consistent with Article III of the United States Constitution; and this Court having found that notice

         of the Motion has been given as set forth in the Motion and that such notice is adequate and no

         other or further notice need be given except as set forth herein with respect to the Auction, the Sale

         Hearing, and the potential assumption and assignment of Contracts; and a reasonable opportunity

         to object to or be heard regarding the relief provided herein has been afforded to parties-in-interest

         pursuant to Bankruptcy Rule 6004(a); and this Court having considered the First Day Declaration

         and the other evidence adduced in support of entry of this Order; and upon the record of the hearing

         and all of the proceedings had before this Court; and this Court having found that the relief sought

         in the Motion is in the best interests of the Debtors, their estates, their creditors, and all other

         parties in interest; and this Court having found that the legal and factual bases set forth in the

         Motion establish just cause for the relief granted herein; and after due deliberation and sufficient

         cause appearing therefor,




26578260.1

                                                           2
                       Case 20-11441-BLS             Doc 47-1       Filed 06/01/20        Page 4 of 47




                          IT IS HEREBY FOUND AND DETERMINED THAT:3

                 A.       The statutory bases of the relief requested in the Motion are sections 105, 363, 365,

         503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 6006 and Local Rule

         6004-1.

                 B.       The Bidding Procedures, in the form attached hereto as Exhibit 1, are fair,

         reasonable, and appropriate, and are designed to maximize the value to be achieved from the Sale.

                 C.       The Bidding Procedures comply with the requirements of Local Rule 6004-1(c).

                 D.       The Assignment Procedures provided for herein are fair, reasonable, and

         appropriate and consistent with the provisions of section 365 of the Bankruptcy Code.

                 E.       The Debtors have articulated good and sufficient business reasons for this Court to

         approve (i) the Bidding Procedures, including the procedures for selecting one or more Stalking

         Horse Bidders, the scheduling of bid deadlines, auction, and sale hearing with respect to the

         proposed Sale and the form and manner of notices related thereto; (ii) the establishment of

         procedures to assume and assign the Contracts and fix the Cure Amounts and the form and manner

         of notices related thereto; and (iii) the Debtors’ entry into one or more Stalking Horse APAs with

         one or more Stalking Horse Bidders, subject to higher or otherwise better offers as set forth in the

         Bidding Procedures; and (iv) the Debtors’ agreement to pay any Expense Reimbursement and any

         Break-Up Fee and the protections afforded to any Expense Reimbursement and any Break-Up Fee

         pursuant to the Bankruptcy Code.




         3
             The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of law
             pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014.
             To the extent that any of the following findings of fact constitute conclusions of law, they are adopted as
             such. To the extent any of the following conclusions of law constitute findings of fact, they are adopted as
             such.
26578260.1

                                                                3
                      Case 20-11441-BLS          Doc 47-1      Filed 06/01/20     Page 5 of 47




                F.      The Bidding Procedures are: (i) fair, reasonable, and appropriate; (ii) designed to

         maximize recovery with respect to the Sale; and (iii) comply with the requirements of Local Rule

         6004-1(c).

                G.      The process for filing a notice (the “Stalking Horse Notice”) including (a) the

         identification of the Stalking Horse Bidder; (b) a copy of the Stalking Horse APA; (c) the aggregate

         purchase price provided in the Stalking Horse APA (the “Stalking Horse Purchase Price”); (d) the

         deposit paid by the Stalking Horse Bidder; and (e) the amount of any Break-Up Fee or any Expense

         Reimbursement, is appropriate and reasonably calculated to provide all interested parties with

         timely and proper notice of the designation of any Stalking Horse Bidder and Stalking Horse APA.

         No other or further notice is required of the foregoing.

                H.      The form and manner of service of the Sale Notice, and the Debtors’ proposed

         publication of the Sale Notice, as may be modified for publication (the “Publication Notice”), as

         proposed in the Motion, is appropriate and reasonably calculated to provide all interested parties

         with timely and proper notice of the Auction, the Sale, the Bidding Procedures, and the Assignment

         Procedures to be employed in connection therewith, including, without limitation: (i) the date,

         time, and place of the Auction (if one is held); (ii) the Bidding Procedures and the dates and

         deadlines related thereto; (iii) the objection deadline for the Sale and the date, time, and place of

         the Sale Hearing; (iv) reasonably specific identification of the Assets; and (v) representations

         describing the Sale as being free and clear of liens, claims, interests, and other encumbrances, with

         all such liens, claims, interests, and other encumbrances attaching with the same validity and

         priority to the proceeds of the Sale; and no other or further notice of the Sale shall be required.

                I.      The Cure Notice is appropriate and reasonably calculated to provide each non-

         debtor party to any Contracts (such parties, collectively, the “Non-Debtor Counterparties”) with


26578260.1

                                                           4
                       Case 20-11441-BLS          Doc 47-1       Filed 06/01/20      Page 6 of 47




         proper notice of the potential assumption and assignment of the applicable Contract, the proposed

         Cure Amount, and the Assignment Procedures. The inclusion of any particular contract or lease

         on a Cure Notice or Supplemental Cure Notice (as defined below) shall not be deemed to be an

         admission that such contract or lease is an executory contract or unexpired lease of property or

         require or guarantee that such contract or lease will be assumed and/or assigned, and all rights of

         the Debtors with respect to the foregoing are reserved.

                 J.      As evidenced by the affidavit(s) of service previously filed with this Court [Docket

         Nos. [●]], the Debtors served the Sale Notice on [●], 2020 upon (a) all entities known to have

         expressed a bona fide interest in a transaction with respect to the Assets within the past two years;

         (b) all entities known to have asserted any lien, claim or encumbrance in or upon any of the Assets;

         (c) all federal, state and local environmental, regulatory or taxing authorities or recording offices

         which have a reasonably known interest in the relief requested by the Motion; (d) known

         counterparties to any unexpired leases or executory contracts that could potentially be assumed

         and assigned to the Successful Bidder; (e) all known creditors of the Debtors; (f) the Office of the

         United States Trustee for the District of Delaware; (g) the Internal Revenue Service; (h) the

         Securities & Exchange Commission; (i) the Office of the United States Attorney for the District

         of Delaware; (j) all persons and entities that have filed a request for service of filings in these

         Chapter 11 Cases pursuant to Bankruptcy Rule 2002; and (k) the Notice Parties (collectively,

         the “Sale Notice Parties”).

                 K.      No further notice beyond that described in the foregoing paragraphs is required in

         connection with the Sale.

                 L.      The entry of this order (this “Order” or the “Bidding Procedures Order”) is in the

         best interests of the Debtors, their estates, their creditors, and other parties-in-interest.


26578260.1

                                                             5
                       Case 20-11441-BLS         Doc 47-1     Filed 06/01/20     Page 7 of 47




                        IT IS HEREBY ORDERED THAT:

                1.      The Motion is granted as set forth herein.

                2.      All objections to the Motion or the relief provided herein, as they pertain to the

         entry of this Order, that have not been withdrawn, waived or settled, and all reservations of rights

         included therein, are hereby overruled and denied on the merits.

                                              The Bidding Procedures

                3.      The Bidding Procedures are incorporated herein and approved, and shall apply with

         respect to the Sale. The Debtors are authorized to take all actions reasonable and necessary or

         appropriate to implement the Bidding Procedures.

                4.      The Debtors are authorized to conduct the process for soliciting bids for the Sale,

         responding to Qualified Bids, conducting the Auction, and designating one or more Successful

         Bids, Successful Bidders, Backup Bids, and Backup Bidders, all in accordance with the Bidding

         Procedures.

                5.      Potential Bidders or Qualified Bidders (other than the Stalking Horse Bidder, if

         any, and solely to the extent set forth in the Stalking Horse APA) must disclaim any right to receive

         a fee analogous to a break-up fee, expense reimbursement, termination fee, or any other similar

         form of compensation. For the avoidance of doubt, no Qualified Bidder (other than the Stalking

         Horse Bidder, if any, and solely to the extent set forth in the Stalking Horse APA) will be permitted

         to request at any time, whether as part of the Auction, if any, or otherwise, a break-up fee, expense

         reimbursement, termination fee, or any other similar form of compensation, and by submitting its

         Bid is agreeing to refrain from and waive any assertion or request for reimbursement on any basis,

         including under section 503(b) of the Bankruptcy Code.




26578260.1

                                                          6
                        Case 20-11441-BLS         Doc 47-1      Filed 06/01/20     Page 8 of 47




                 6.      For all purposes under the Bidding Procedures: (a) any designated Stalking Horse

         Purchaser will be considered a Qualified Bidder, and any Stalking Horse APA will be considered

         a Qualified Bid; (b) should it decide to credit bid, the Agents, in their respective capacities as such,

         are Qualified Bidders and any such credit bid will be considered a Qualified Bid; and (c) in

         determining whether the Potential Bidders constitute Qualified Bidders, the Debtors may consider

         a combination of bids for the Assets.

                                               Assignment Procedures

                 7.      The following Assignment Procedures shall govern the assumption and assignment

         of the Contracts in connection with the Sale, and any objections related thereto:

                      a. No later than 21 days before the Sale Hearing, the Debtors shall file with this Court
                         and serve the Cure Notice on each Non-Debtor Counterparty to each of the
                         Contracts.

                      b. The Cure Notice served on each Non-Debtor Counterparty shall (i) identify each
                         Contract; (ii) list the Cure Amount the Debtors believe is required to be paid
                         pursuant to the Bankruptcy Code in order to effectuate the assignment of the
                         Contract; (iii) include a statement that the assumption and assignment of such
                         Contract is neither required nor guaranteed; and (iv) inform such Non-Debtor
                         Counterparty of the requirement to file any Cure/Assignment Objections (defined
                         below) by the Cure/Assignment Objection Deadline (defined below). Service of a
                         Cure Notice does not (x) constitute, and shall not be deemed, an admission that a
                         particular Contract is an executory contract or unexpired lease of property, or
                         (y) confirm that the Debtors are required to assume and/or assign such Contract.

                      c. Objections (a “Cure/Assignment Objection”), if any, to one or more of (i) a
                         scheduled Cure Amount, (ii) the ability of the Stalking Horse Bidder, if any, to
                         provide adequate assurance of future performance, and (iii) the proposed
                         assumption, assignment and/or transfer of such Contract (including the transfer of
                         any related rights or benefits thereunder), other than objections that relate
                         specifically to the proposed from of adequate assurance of future performance of
                         any Successful Bidder (other than the Stalking Horse Bidder), must (x) be in
                         writing; (y) state with specificity the nature of such objection, including the amount
                         of Cure Amount in dispute; and (z) be filed with this Court and properly served on
                         the Notice Parties (as defined below) so as to be received no later than 4:00 p.m.
                         (prevailing Eastern Time) on the date that is fourteen (14) days after service of the
                         Cure Notice (the “Cure/Assignment Objection Deadline”).


26578260.1

                                                            7
               Case 20-11441-BLS         Doc 47-1      Filed 06/01/20     Page 9 of 47




             d. The Debtors may (i) supplement the list of Contracts set forth in the Cure Notice in
                the event that the Debtors identify any additional Contracts and (ii) modify the
                previously stated Cure Cost associated with respect to any Contract; provided, that
                the Debtors shall promptly serve a supplemental Cure Notice
                (each, a “Supplemental Cure Notice”) by hand delivery or overnight mail on the
                Non-Debtor Counterparty. Each Supplemental Cure Notice will include the same
                type of information with respect to the listed Contracts as was included in the Cure
                Notice with the Cure/Assignment Objection Deadline for any Non-Debtor
                Counterparty listed on such Supplemental Cure Notice to file a Cure/Assignment
                Objection being fourteen (14) from the date of service of such Supplemental Cure
                Notice.

             e. If the Successful Bidder is a party other than the Stalking Horse Bidder, objections
                to the proposed form of adequate assurance of future performance must be filed
                with the Court and served on the Notice Parties by the later of (i) the Post-Auction
                Objection Deadline and (ii) the Cure/Assignment Objection Deadline.

             f. Any Non-Debtor Counterparty that fails to timely object as provided herein will:
                (i) be forever barred from objecting to the Cure Amount and from asserting any
                additional cure or other amounts with respect to such Contract in the event it is
                assumed and/or assigned by the Debtors, and the Debtors and the assignee of the
                Contract shall be entitled to rely solely upon the Cure Amounts scheduled on the
                Cure Notice or Supplemental Cure Notice, as applicable; and (ii) be deemed to have
                consented to the assumption, assignment and/or transfer of such Contract
                (including the transfer of any related rights and benefits thereunder) to the relevant
                assignee and shall be forever barred and estopped from asserting or claiming
                against the Debtors or the assignee that any additional pre-assignment amounts are
                due or defaults exist, or conditions to assumption, assignment, and/or transfer must
                be satisfied under such Contract, that any related right or benefit under such
                Contract cannot or will not be available to the relevant assignee, or that the assignee
                failed to provide such Non-Debtor Counterparty with adequate assurance of future
                performance.

             g. If a Non-Debtor Counterparty files an objection satisfying the requirements of these
                Assignment Procedures that is not consensually resolved by the Sale Hearing, such
                unresolved objection will be considered at the Sale Hearing, provided, however,
                that any Contract that is the subject of a Cure/Assignment Objection with respect
                solely to the amount of the Cure Amount may be assumed and assigned prior to
                resolution of such objection, so long as the Debtors or assignee, as applicable,
                (i) pay any undisputed Cure Amount on or before the date designated for
                consummating the Sale under Stalking Horse APA or the purchase agreement of
                the Successful Bidder, as applicable and (ii) appropriately reserve funding for the
                disputed portion of the Cure Amount pending resolution of the dispute.

             h. The Debtors’ assumption and/or assignment of a Contract is subject to approval by
                this Court and consummation of the Sale. Absent entry of a Sale Order approving
                the assumption and/or assignment of the Contracts and consummation of the Sale,
26578260.1

                                                   8
                      Case 20-11441-BLS         Doc 47-1       Filed 06/01/20   Page 10 of 47




                        the Contracts shall be deemed neither assumed nor assigned, and shall in all
                        respects be subject to subsequent assumption or rejection by the Debtors.

                                                 Notice Procedures

                8.      The form of Sale Notice in the form attached hereto as Exhibit 2 is approved.

                9.      On or before two (2) business days after entry of this Order, the Debtors, will cause

         the Bidding Procedures Order to be sent to the Sale Notice Parties by first-class mail, to the extent

         the Sale Notice has not previously been sent to the Sale Notice Parties. The Debtors will also post

         the Sale Notice and the Bidding Procedures Order on the website of the Debtors’ claims and

         noticing agent, Kurtzman Carson Consultants LLC (“KCC”), www.kccllc.net/TemplarEnergy.

                10.     In addition to the foregoing, at least 21 days before the Sale Hearing, the Debtors

         shall, subject to applicable submission deadlines, publish the Publication Notice once in The

         Oklahoman, PLS, Inc. and Hart Energy.

                11.     Service of the Sale Notice as described above in Paragraph J shall be sufficient and

         proper notice of the Sale with respect to known interested parties.

                12.     No other or further notice of the sale of the Assets, the Auction, the Sale Hearing,

         or the Sale Objection Deadline shall be required. Service and publication of the Sale Notice as set

         forth herein is deemed to satisfy the notice requirements under Bankruptcy Rules 2002, 6004, and

         6006, as well as Local Rule 6004-1, and to otherwise comply in all respects with applicable

         provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

                13.     As soon as reasonably practicable following the conclusion of the Auction, the

         Debtors shall file on this Court’s docket and post on the website of the Debtors’ claims and noticing

         agent for the Chapter 11 Cases a notice identifying the Successful Bidder(s) and any applicable

         Backup Bidder(s).



26578260.1

                                                           9
                      Case 20-11441-BLS        Doc 47-1       Filed 06/01/20    Page 11 of 47




                14.     The form of Cure Notice and the Assignment Procedures set forth herein are

         approved and are deemed to be sufficient to provide effective notice to the Non-Debtor

         Counterparties of the Debtors’ intent to potentially assume and assign some or all of the Contracts

         and the Debtors’ proposed Cure Amounts. Such notice is deemed to satisfy the notice requirements

         under Bankruptcy Rules 2002, 6004, and 6006, as well as Local Rule 6004-1, and to otherwise

         comply in all respects with applicable provisions of the Bankruptcy Code, Bankruptcy Rules, and

         Local Rules.

                               Stalking Horse Bidder and Related Bid Protections

                15.     In accordance with the Bidding Procedures, the Debtors may, with the consent

         (such consent not to be unreasonably withheld) of the RBL Agent, the DIP Agent and the Majority

         Lenders (as defined in any order approving the DIP Facility), enter into a Stalking Horse APA(s),

         subject to higher or otherwise better offers at the Auction, with any Stalking Horse Bidder(s) on

         or before June 26, 2020, or as such date may be extended in accordance with the Bidding

         Procedures (the “Stalking Horse Deadline”).

                16.     In the event that the Debtors enter into a Stalking Horse APA on or prior to the

         Stalking Horse Deadline, the Debtors shall file with the Court and serve on the Sale Notice Parties

         the Stalking Horse Notice. If the Stalking Horse APA satisfies the following conditions, (a) the

         Break-Up Fee does not exceed 3.0% of the aggregate Stalking Horse Purchase Price; (b) the

         Expense Reimbursement does not exceed $750,000; (c) the Consultation Parties have provided

         their consent to the stalking horse designation; and (d) the Stalking Horse Bidder is not an insider

         (as defined in section 101(31) of the Bankruptcy Code), the Debtors may submit an order under

         certification of counsel approving the designation of the Stalking Horse Bidder and Stalking Horse

         APA as a stalking horse without the need for further hearing. If a Stalking Horse Bidder and

26578260.1

                                                         10
                      Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 12 of 47




         Stalking Horse APA are designated that do not satisfy each of the conditions (a) through (d) in the

         prior sentence, the Court shall hold a hearing to consider approval of the designation of the Stalking

         Horse Bidder and Stalking Horse APA as a stalking horse to be held on the first date the Court is

         available that is at least five (5) business days after filing the applicable Stalking Horse Notice,

         with objections due at 4:00 p.m. the day prior to such hearing.

                17.     Upon the entry of an order approving the designation of the Stalking Horse

         Bidders(s), the obligation of the Debtors to pay the Bid Protection shall constitute allowed

         administrative expense claims against the Debtors’ estate under sections 503(b)(1)(A) and

         507(a)(2) of the Bankruptcy Code. In such case, the Bid Protections shall be payable by the

         Debtors to any Stalking Horse Purchaser on the terms and conditions of the Stalking Horse APA.

                                             Auction and Sale Hearing

                18.     Bid Deadline. As further described in the Bidding Procedures, the deadline for

         Potential Bidders to submit bids (the “Bid Deadline”) shall be July 6, 2020 at 5:00 p.m. (ET). No

         bid shall be deemed to be a Qualified Bid unless such bid meets the requirements set forth in the

         Bidding Procedures, in consultation with the Consultation Parties.

                19.     Auction; Cancellation of Auction. Depending on the Bids received in accordance

         with the Bidding Procedures, the Debtors may conduct an Auction for the sale of the Assets. If at

         least one Qualified Bid is received in accordance with the Bidding Procedures with regard to the

         Assets, the Debtors shall be permitted to hold the Auction in accordance with the Bidding

         Procedures, which Auction shall take place on July 9, 2020 at 10:00 a.m. (prevailing Eastern

         Time) at the offices of counsel to the Debtors, Paul, Weiss, Rifkind, Wharton & Garrison LLP,

         1285 Avenue of the Americas, New York, New York 10019, or such later time or such other place,

         including by telephone or video conference, as the Debtors shall designate. In the event the

26578260.1

                                                          11
                      Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 13 of 47




         Debtors designate a later time or place for the Auction, they shall (i) notify all Qualified Bidders

         (as defined in the Bidding Procedures) who have submitted Qualified Bids, and (ii) file notice of

         such change with this Court.

                20.      If no Qualified Bids other than any Stalking Horse Bid are received in accordance

         with the Bidding Procedures, then the Debtors may cancel the Auction, and may decide, in the

         Debtors’ reasonable business judgment in consultation with the Consultation Parties, to designate

         the Stalking Horse Bid as the Successful Bid and pursue entry of the order approving a Sale of the

         Assets to the Stalking Horse Bidder pursuant to the Stalking Horse APA.

                21.      If the Auction is cancelled, the Debtors shall promptly file a notice of cancellation

         of the Auction and designation of the Stalking Horse Bid as the Successful Bid.

                22.      Each Qualified Bidder participating in the Auction will be required to confirm on

         the record at the Auction, that (a) it has not engaged in any collusion with respect to the Bidding

         Procedures and the Auction, (b) its Qualified Bid is a good faith bona fide offer that it intends to

         consummate if selected as the Successful Bidder or Backup Bidder, and (c) the Qualified Bidder

         agrees to serve as the Backup Bidder if its Qualified Bid is the next highest or otherwise best bid

         after the Successful Bid.

                23.      If the initial Successful Bid is not consummated, the Debtors shall file a notice with

         the Court designating the Backup Bid as the Successful Bid, and such Backup Bid shall be deemed

         the Successful Bid for all purposes. The Debtors will be authorized to consummate all transactions

         contemplated by the Backup Bid without further order of the Bankruptcy Court or further notice

         to any party.

                24.      Sale Hearing. The Sale Hearing shall be held before this Court on July 14, 2020

         at 10:30 a.m. (prevailing Eastern Time). At the Sale Hearing, the Debtors will seek the entry of


26578260.1

                                                          12
                      Case 20-11441-BLS         Doc 47-1       Filed 06/01/20   Page 14 of 47




         a Sale Order approving and authorizing the Sale to the Successful Bidder(s). The Sale Hearing (or

         any portion thereof) may be adjourned by this Court or the Debtors from time to time without

         further notice other than by announcement in open court or through the filing of a notice or other

         document on this Court’s docket.

                25.     Sale Objection Deadline. The deadline to object to the relief requested in the

         Motion, including entry of the proposed Sale Order (a “Sale Objection”) is July 7, 2020 at

         4:00 p.m. (prevailing Eastern Time) (the “Sale Objection Deadline”). A Sale Objection must be

         filed with this Court and served in the manner set forth below so as to be actually received no later

         than the Sale Objection Deadline.

                26.     Post-Auction Objection Deadline. The deadline to object only to (i) the conduct

         at the Auction (if held) and (ii) the specific identity of and adequate assurance of future

         performance provided by the Successful Bidder (only if such Successful Bidder is not the Stalking

         Horse Bidder) (such a limited objection, a “Post-Auction Objection”) is 12:00 p.m. (prevailing

         Eastern Time) on the date that is one Business Day prior to the date initially scheduled for the

         commencement of the Sale Hearing (the “Post-Auction Objection Deadline”). A Post-Auction

         Objection must be filed with this Court and served in the manner set forth below so actually

         received no later than the Post-Auction Objection Deadline.

                                               Objection Procedures

                27.     Any party that seeks to object to the relief requested in the Motion or the relief

         granted herein, or to any actions taken in accordance herewith, shall file a formal written objection

         that complies with the objection procedures set forth herein.

                28.     Objections, if any, must be: (i) in writing; (ii) signed by counsel or attested to by

         the objecting party; (iii) in conformity with the applicable provisions of the Bankruptcy Rules and

26578260.1

                                                          13
                       Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 15 of 47




         the Local Rules; (iv) state with particularity the legal and factual basis for the objection and the

         specific grounds therefor; (v) be filed with this Court; and (vi) served on the following parties (the

         “Notice Parties”): (a) proposed counsel for the Debtors, (1) Paul, Weiss, Rifkind, Wharton &

         Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019, Attn: Paul M. Basta,

         Robert A. Britton, Sarah Harnett, and Teresa Lii (emails: pbasta@paulweiss.com;

         rbritton@paulweiss.com; sharnett@paulweiss.com; and tlii@paulweiss.com)), and (2) Young

         Conaway Stargatt and Taylor, LLP, 1000 N. King Street, Wilmington, Delaware 19801 (Attn:

         Pauline K. Morgan, Jaime Luton Chapman, and Tara C. Pakrouh (emails: pmorgan@ycst.com and

         jchapman@ycst.com, and tpakrouh@ycst.com) )); (b) the United States Trustee, 844 King Street,

         Suite   2207,     Wilmington,      Delaware,     19801      (Attn:   Jane    M.    Leamy      (email:

         jane.m.leamy@usdoj.gov)); (c) counsel to the DIP Agent and RBL Agent (i) Morgan, Lewis &

         Bockius LLP, One Federal Street, Boston, MA 02110 (Attn: Amy L. Kyle and Andrew J. Gallo

         (email: amy.kyle@morganlewis.com and andrew.gallo@morganlewis.com)) and (ii) Richards,

         Layton & Finger, P.A, One Rodney Square 920 North King Street Wilmington, DE 19801 (Attn:

         Mark D. Collins (emails: collins@rlf.com)); (d) counsel to any statutory committee appointed in

         these Chapter 11 Cases, in each case so as to be received no later than the Cure/Assignment

         Objection Deadline, Sale Objection Deadline, or Post-Auction Objection Deadline, as applicable.

                 29.     Failure to file a Sale Objection on or before the Sale Objection Deadline (a) shall

         forever bar the assertion, whether at any Sale Hearing or thereafter, of any objection to the Motion,

         to entry of the Sale Order, and/or to the consummation and performance of the Sale with a

         Successful Bidder, and (b) for purposes of section 363(f)(2) of the Bankruptcy Code, shall be

         deemed to be “consent” to entry of the Sale Order and consummation of the Sale and all

         transactions related thereto free and clear of any interest in the Assets.


26578260.1

                                                           14
                       Case 20-11441-BLS           Doc 47-1        Filed 06/01/20      Page 16 of 47




                                             OTHER RELIEF GRANTED

                 30.     Any Sale Transaction Fee4 due to Guggenheim Securities as a result of the closing

         of any Sale Transaction shall be segregated and escrowed (for the exclusive benefit of Guggenheim

         Securities) from the proceeds of such Sale Transaction, as an express carve-out from the collateral

         of the Debtors’ pre- and postpetition secured lenders, prior to any other use or distribution of such

         proceeds. If any Sale Transaction is the result of a Successful Bid without a cash component

         sufficient to pay the corresponding Sale Transaction Fee due to Guggenheim Securities in full,

         then any resulting unpaid portion of the Sale Transaction Fee due to Guggenheim Securities shall

         be segregated and escrowed (for the exclusive benefit of Guggenheim Securities) at the closing of

         such Sale Transaction from the available cash of the Debtors, as an express carve-out from the

         collateral of the Debtors’ pre- and postpetition secured lenders; provided that if the Debtors do not

         have sufficient cash to pay the unpaid portion of such Sale Transaction Fee in full, or any portion

         thereof, then the Successful Bidder shall immediately segregate and escrow (for the exclusive

         benefit of Guggenheim Securities) such unpaid portion of the Sale Transaction Fee at the closing

         of such Sale Transaction. For the avoidance of doubt, nothing in this Order shall prohibit or be

         construed to prohibit the use of any unencumbered Assets of the Debtors or the proceeds thereof

         to pay any Sale Transaction Fee of Guggenheim Securities or the assertion or allowance of an

         administrative priority claim under sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code,

         if applicable, on account of any Sale Transaction Fee of Guggenheim Securities. For the further

         avoidance of doubt, notwithstanding any other provision in this paragraph or in this Order, any

         Sale Transaction Fee due and payable to Guggenheim Securities is subject to the retention


         4
             Capitalized terms used in this paragraph and not otherwise defined herein shall have the meanings ascribed
             to such terms in that certain engagement letter between Guggenheim Securities, LLC (“Guggenheim
             Securities”) and the Debtors, dated as of October 15, 2019, as amended, a copy of which is being filed in
             connection with the Debtors’ application to retain Guggenheim Securities.
26578260.1

                                                              15
                        Case 20-11441-BLS       Doc 47-1        Filed 06/01/20   Page 17 of 47




         application of Guggenheim Securities and any such Sale Transaction Fee being approved by the

         Court.

                  31.    Absent a subsequent order of this Court to the contrary, this Order shall be binding

         in all respects upon any trustees, examiners, “responsible persons” or other fiduciaries appointed

         in the Debtors’ bankruptcy cases or upon a conversion to chapter 7 under the Bankruptcy Code.

                  32.    Nothing herein shall be deemed to or constitute the assumption, assignment or

         rejection of any executory contract or unexpired lease.

                  33.    Notwithstanding any provision in the Bankruptcy Rules to the contrary, this Order

         shall be effective immediately and enforceable upon its entry.

                  34.    In the event of any conflict between this Order and the Motion and/or the Bidding

         Procedures, this Order shall govern in all respects.

                  35.    The requirements set forth in Local Rules 6004-1, 9006-1, and 9013-1 are hereby

         satisfied or waived.

                  36.    This Court shall retain exclusive jurisdiction over any matters related to or arising

         from the implementation of this Order.




26578260.1

                                                          16
             Case 20-11441-BLS   Doc 47-1   Filed 06/01/20   Page 18 of 47




                                    EXHIBIT 1

                                 Bidding Procedures




26578260.1
                         Case 20-11441-BLS            Doc 47-1      Filed 06/01/20        Page 19 of 47




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

             In re:                                                    Chapter 11

             TEMPLAR ENERGY LLC, et al.,1                              Case No. 20-11441 (BLS)

                                              Debtors.                 (Jointly Administered)



                              BIDDING PROCEDURES FOR THE SALE OF ALL OR
                               SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS

         On [●], 2020, the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
         Court”) entered the Order (A) Approving Bidding Procedures for the Sale of all or Substantially
         all of the Debtors’ Assets, (B) Approving Bid Protections, (C) Scheduling a Sale Hearing and
         Objection Deadlines with respect to the Sale, (D) Scheduling an Auction, (E) Approving the Form
         and Manner of Notice of the Sale Hearing and Auction, (F) Approving Contract Assumption and
         Assignment Procedures, and (G) Granting Related Relief [Docket No. __] (the “Bidding
         Procedures Order”), by which the Bankruptcy Court approved the procedures set forth herein (the
         “Bidding Procedures”) with respect to the Debtors and their assets.2

         I.           OVERVIEW

         These Bidding Procedures set forth the process by which the Debtors are authorized, in
         consultation with the Consultation Parties (as defined herein), to conduct an auction (the
         “Auction”), if any, for the sale (the “Sale”) of all or substantially all of the Debtors’ assets (the
         “Assets”) to one or more potential stalking horse purchasers (each, a “Stalking Horse Bidder”) or,
         absent a Stalking Horse Bidder or in the event the Stalking Horse Bidder is not the Successful
         Bidder, then to the Successful Bidder(s) (as defined below), pursuant to an asset purchase
         agreement (the “APA”), with the Stalking Horse Purchaser or Successful Bidder, as applicable.
         An initial form of the APA is available in the electronic data room established by the Debtors in
         connection with the Sale process.

         The Company will consider bids (a “Bid”) for all or substantially all of the Debtors’ Assets. To
         the extent that these Bidding Procedures require the Debtors to consult with any Consultation Party
         in connection with making a determination or taking any action, or in connection with any other



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
               identification number, are: Templar Energy LLC (4719), TE Holdcorp, LLC (6730), TE Holdings, LLC
               (3115), TE Holdings II, LLC (N/A), Templar Operating LLC (0810), Templar Midstream LLC (3275),
               and TE Holdings Management LLC (7467). The address of the Debtors’ corporate headquarters is 4700
               Gaillardia Parkway, Suite 200, Oklahoma City, Oklahoma 73142.
         2
               All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
               Bidding Procedures Order.
26578260.1
                         Case 20-11441-BLS            Doc 47-1         Filed 06/01/20   Page 20 of 47




         matter related to these Bidding Procedures or at the Auction, if any, the Debtors shall do so in a
         regular and timely manner prior to making such determination or taking any such action.

         II.        THE STALKING HORSE BID

         Pursuant to the Bidding Procedures Order, the Debtors, with the consent (such consent not to be
         unreasonably withheld) of the DIP Agent, the Majority Lenders (as defined in any order approving
         the DIP Facility) and the RBL Agent, are authorized to enter into an asset purchase agreement (the
         form of which is provided in the Debtors’ data room) with one or more Stalking Horse Purchasers,
         as applicable, (each, a “Stalking Horse APA”) not later than June 26, 2020 (as such date may be
         extended in accordance with these Bidding Procedures, the “Stalking Horse Deadline”). In the
         event the Debtors enter into any Stalking Horse APA, the Debtors will promptly file with the Court
         and serve on the Sale Notice Parties (as defined in the Bidding Procedures Order) a notice that
         includes the following: (a) the identification of the Stalking Horse Purchaser; (b) a copy of the
         Stalking Horse APA; (c) the purchase price provided for in the Stalking Horse APA (the “Stalking
         Horse Purchase Price”); (d) the deposit paid by the Stalking Horse Purchaser; and (e) the amount
         of any Break-Up Fee or any Expense Reimbursement (the “Stalking Horse Notice”).

         As provided in the Bidding Procedures Order, on or before the Stalking Horse Deadline, the
         Debtors may agree to grant a Break-Up Fee and Expense Reimbursement. In accordance with the
         Bidding Procedures Order, upon the filing of the Stalking Horse Notice and approval of the
         designation of the Stalking Horse Bidder, such bid protections shall be authorized, granted and in
         full force and effect in favor of the Stalking Horse Purchaser, on the terms and conditions of the
         Stalking Horse APA.

         III.       KEY DATES

         These Bidding Procedures provide interested parties with the opportunity to qualify for and
         participate in the Auction to be conducted by the Debtors and to submit competing bids for the
         Assets. The Debtors shall assist interested parties in conducting their respective due diligence
         investigations and shall accept Bids until July 6, 2020 at 5:00 p.m. (prevailing Eastern time)
         (the “Bid Deadline”).

         The key dates for the sale process are as follows:3

         June 26, 2020                                     Deadline to Select Stalking Horse Bidder(s)

         July 6, 2020 at 5:00 p.m. (prevailing Bid Deadline - Due Date for Bids and Deposits
         Eastern time)

         July 7, 2020 (prevailing Eastern time)            Debtors to determine which Bids are Qualified
                                                           Bids and notify each Potential Bidder in writing
                                                           whether such Potential Bidder is a Qualified
                                                           Bidder


         3
                These dates are subject to extension or adjournment.
26578260.1

                                                                  2
                     Case 20-11441-BLS         Doc 47-1       Filed 06/01/20   Page 21 of 47




         July 9, 2020 at 10:00 a.m. (prevailing Auction (if any), which will be held at Paul,
         Eastern time)                          Weiss, Rifkind, Wharton & Garrison LLP, 1285
                                                Avenue of the Americas, New York, New York
                                                10019 or such later date and time or location,
                                                including by telephone or video conference, as
                                                selected by the Debtors, after consultation with
                                                the Consultation Parties, and timely
                                                communicated to all entities entitled to attend
                                                the Auction.

         July 14, 2020 at 10:30 a.m. (prevailing Sale Hearing, which will be held at the United
         Eastern time) (pending the Bankruptcy States Bankruptcy Court for the District of
         Court’s availability)                   Delaware, 824 Market Street, 6th Floor,
                                                 Wilmington, Delaware 19801

         IV.    BIDDING PROCESS

         A.     Submissions to the Debtors

         These Bidding Procedures set forth the terms by which prospective bidders, if any, may qualify
         for and participate in an Auction, thereby competing to make the highest or otherwise best offer
         for the Assets. The Debtors, in consultation with their advisors and the Consultation Parties, may
         consider any Bid (including, among other possibilities, multiple Bids submitted by the same bidder
         or one or more Bids submitted by a consortium acting as a single bidder).

         B.     Potential Bidders

         To participate in the bidding process or otherwise be considered for any purpose under these
         Bidding Procedures, an entity interested in consummating a Sale must deliver or have previously
         delivered the following to the Debtors (any such entity, a “Potential Bidder”):

                        (a)    an executed confidentiality agreement on terms acceptable to the Debtors
                               (a “Confidentiality Agreement”) to the extent not already executed;

                        (b)    (x) evidence of such entity’s financial capability to acquire the applicable
                               Assets, the adequacy of which will be assessed by the Debtors (with the
                               assistance of their advisors) or (y) if such entity has been formed for the
                               purpose of acquiring some or all of the Assets, (I) a written commitment
                               from such entity’s equity holder(s), sponsor(s), or other financial backer(s)
                               (“Bid Sponsor”) to be responsible for such entity’s obligations in
                               connection with participating in the bidding process and acquiring the
                               applicable Assets and (II) evidence of the Bid Sponsor’s financial capability
                               to acquire the applicable Assets, the adequacy of which will be assessed by
                               the Debtors (with the assistance of their advisors); and



26578260.1

                                                          3
                      Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 22 of 47




                        (c)     any other evidence the Debtors, in consultation with the Consultation
                                Parties, may reasonably request to evaluate the entity’s fitness to participate
                                in the bidding process or ability to timely acquire the Assets.

         C.     Due Diligence

         Only Potential Bidders shall be eligible to receive due diligence information and access to the
         Debtors’ electronic data room and to additional non-public information regarding the Debtors. No
         Potential Bidder will be permitted to conduct any due diligence that includes confidential
         information without entering into a Confidentiality Agreement with the Debtors. The
         Debtors will provide to each Potential Bidder that satisfies the foregoing commercially reasonable
         due diligence information, as requested by such Potential Bidder in writing, as soon as reasonably
         practicable after such request, and the Debtors shall post all written due diligence provided to any
         Potential Bidder to the Debtors’ electronic data room. For all Potential Bidders, the due diligence
         period will end on the Bid Deadline and subsequent to the Bid Deadline the Debtors shall have no
         obligation to furnish any due diligence information.

         The Debtors shall not furnish any confidential information relating to the Assets, liabilities of the
         Debtors, or the Sale to any person or entity except to a Potential Bidder or to such Potential
         Bidder’s duly authorized representatives to the extent provided in the applicable Confidentiality
         Agreement. The Debtors and their advisors shall coordinate all reasonable requests from Potential
         Bidders for additional information and due diligence access; provided that the Debtors may decline
         to provide (or elect to withdraw access to) due diligence information to any Potential Bidder who,
         at such time and in the Debtors’ reasonable business judgment, after consultation with the
         Consultation Parties, has not established (or there is otherwise a reasonable basis to doubt), that
         such Potential Bidder intends in good faith to, or has the capacity to, consummate the Sale.

         The Debtors also reserve the right, in consultation with the Consultation Parties, to withhold any
         diligence materials that the Debtors determine are sensitive or otherwise not appropriate for
         disclosure to a Potential Bidder that the Debtors determine is (or is affiliated with) a competitor or
         supplier of the Debtors, or is otherwise an entity to which the disclosure of sensitive or competitive
         information, in the Debtors’ exercise of their reasonable business judgment (in consultation with
         their advisors), may risk unduly placing the Debtors at a competitive disadvantage or subject them
         to regulatory scrutiny. Neither the Debtors nor their representatives shall be obligated to furnish
         information of any kind whatsoever to any entity that is not determined to be a Potential Bidder.

         All due diligence requests must be directed to (i) Guggenheim Securities, LLC, 1301 McKinney
         Street,     Suite    3100,      Houston,      Texas      77010,      Attn:      Abe      Sameei
         (Abe.Sameei@guggenheimpartners.com) and (ii) Alvarez & Marsal, 2100 Ross Avenue, 21st
         Floor, Dallas, Texas 75201, Attn: Ed Mosley (emosley@alvarezandmarsal.com) and Steve
         Coverick (scoverick@alvarezandmarsal.com). The Debtors and their advisors, representatives
         and agents are not responsible for, and will bear no liability with respect to, any information
         obtained by any Potential Bidder.




26578260.1

                                                           4
                      Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 23 of 47




                1.      Communications with Potential Bidders

         Notwithstanding anything to the contrary in these Bidding Procedures, all substantive
         communications related to Bids, the Sale, or any transaction relating to the Debtors between or
         amongst Potential Bidders shall be conducted exclusively through the Debtors and the Debtors’
         advisors. Communications between and amongst Potential Bidders is expressly prohibited
         unless the Debtors expressly consent in writing to such communication; provided that if such
         consent is given a representative of the Debtors shall be present for or party to any such
         communications (unless otherwise agreed by the Debtors in their sole discretion).

                2.      Due Diligence of Potential Bidders

         Each Potential Bidder shall comply with all reasonable requests for additional information and due
         diligence access requested by the Debtors or their advisors, regarding qualification as a Potential
         Bidder or Qualified Bidder, the terms of the Potential Bidder’s Bid, or the ability of the Potential
         Bidder to acquire the Assets. Failure by a Potential Bidder to comply with such reasonable
         requests for additional information and due diligence access may be a basis for the Debtors, in
         consultation with the Consultation Parties, to determine that such bidder is no longer a Potential
         Bidder or that any bid made by such Potential Bidder is not a Qualified Bid (a “Non-Qualifying
         Bid”).

         The Debtors and each of their respective advisors and representatives shall be obligated to maintain
         in confidence any confidential information in accordance with any applicable confidentiality
         agreement, except as otherwise set forth in these Bidding Procedures. Each recipient of
         confidential information agrees to use, and to instruct their advisors and representatives to use,
         such confidential information only in connection with the evaluation of Bids during the bidding
         process or otherwise in connection with these Chapter 11 Cases, in each case in accordance with
         the terms of any applicable confidentiality agreement.

         Notwithstanding the foregoing and the provisions contained in any applicable confidentiality
         agreement, the Debtors and the Debtors’ advisors may disclose confidential information: (i) with
         the prior written consent of such Potential Bidder; (ii) to the applicable Potential Bidder; (iii) in
         accordance with these Bidding Procedures, including to any Consultation Party; and (iv) as
         otherwise required or allowed by any applicable confidentiality agreement with respect to a
         particular Potential Bidder or other agreement, law, court or other governmental order, or
         regulation, including, as appropriate, to regulatory agencies.

         The Debtors encourage all Potential Bidders interested in submitting a Bid to promptly notify the
         Debtors and their advisors of such interest.

         Notwithstanding anything herein to the contrary, all consultation, notification or other rights herein
         (including those of Consultation Parties) are subject to, and expressly qualified by, any
         confidentiality obligation or agreement entered into with any potential bidder prior to the
         commencement of these Chapter 11 Cases.




26578260.1

                                                           5
                     Case 20-11441-BLS          Doc 47-1       Filed 06/01/20     Page 24 of 47




         D.     Qualified Bidders

                1.      A “Qualified Bidder” is a Potential Bidder (i) that demonstrates the financial
                        capability to consummate the Sale (as determined by the Debtors in consultation
                        with the Consultation Parties), (ii) whose Bid is a Qualified Bid, and (iii) that the
                        Debtors, in consultation with the Consultation Parties, determine should be
                        considered a Qualified Bidder. Within one business day after the Bid Deadline, the
                        Debtors’ advisors will notify each Potential Bidder in writing whether such
                        Potential Bidder is a Qualified Bidder. The Stalking Horse Bidder shall be deemed
                        a Qualified Bidder for all purposes under these Bidding Procedures and at all times.

                2.      If any Potential Bidder is determined by the Debtors, in consultation with the
                        Consultation Parties, not to be a Qualified Bidder, the Debtors will refund such
                        Potential Bidder’s Deposit and all accumulated interest thereon within five (5)
                        business days after the Bid Deadline.

                3.      For the avoidance of doubt, the Debtors, in consultation with the Consultation
                        Parties, expressly reserve the right to notify a Potential Bidder that its bid is a Non-
                        Qualifying Bid and permit such Potential Bidder to revise or supplement a Non-
                        Qualifying Bid to make it a Qualified Bid.

                4.      Between the date that the Debtors notify a Potential Bidder that it is a Qualified
                        Bidder and the Auction, if any, the Debtors may discuss, negotiate, or seek
                        clarification of any Qualified Bid from a Qualified Bidder. Except as otherwise set
                        forth in the Stalking Horse APA, without the written consent of the Debtors, in
                        consultation with the Consultation Parties, a Qualified Bidder may not modify,
                        amend, or withdraw its Qualified Bid, except for proposed amendments to increase
                        its consideration contemplated by, or otherwise improve the terms of, the Qualified
                        Bid, during the period that such Qualified Bid remains binding as specified in these
                        Bidding Procedures; provided that any Qualified Bid may be improved at the
                        Auction, if any, as set forth herein. Any improved Qualified Bid must continue to
                        comply with the requirements for Qualified Bids set forth in these Bidding
                        Procedures, and the Debtors expressly reserve the right to request additional
                        diligence information and assurances necessary to assess and ensure continued
                        compliance (including additional information, assurances, or commitments
                        regarding the applicable Qualified Bidder’s financial capability to consummate the
                        transactions contemplated by such improved Qualified Bid).

         E.     Bid Requirements

         A Bid by a Potential Bidder that is submitted in writing and satisfies each of the following
         requirements (the “Bid Requirements”), as determined by the Debtors, in their reasonable business
         judgment and after consultation with the Consultation Parties, shall constitute a “Qualified Bid”.
         In the case of a bid designated as the Stalking Horse Bid, the Stalking Horse Bid shall be deemed
         a Qualified Bid for all purposes under these Bidding Procedures and at all times.



26578260.1

                                                           6
                  Case 20-11441-BLS       Doc 47-1       Filed 06/01/20    Page 25 of 47




             1.    Assets. Each Bid must clearly state which of the Assets that the Qualified Bidder
                   is agreeing to purchase and assume.

             2.    Assumption of Liabilities. Each Bid must clearly state which liabilities of the
                   Debtors the Qualified Bidder is agreeing to assume.

             3.    Purchase Price. Each Bid must clearly set forth the aggregate purchase price to be
                   paid for the Assets, including and identifying separately any cash and non-cash
                   components, which non-cash components shall be limited only to credit-bids and
                   assumed liabilities (the “Aggregate Purchase Price”).

             4.    Minimum Bid. At a minimum, each Bid must have an Aggregate Purchase Price
                   that in the Debtors’ reasonable business judgment, after consultation with the
                   Consultation Parties, has a monetary value equal to or greater than the Aggregate
                   Acquisition Consideration, plus the Expense Reimbursement and the Termination
                   Fee (each as defined in the Stalking Horse APA), plus $500,000 in cash or cash
                   equivalents (the “Bid Threshold”).

             5.    Markup of the APA. Each Bid must be accompanied by a duly authorized and
                   executed (“Proposed APA”), an electronic copy of such Proposed APA in
                   Microsoft Word format, and a redline of such Proposed APA marked to reflect the
                   amendments and modifications made to the form of APA or, if the Debtors have
                   selected a Stalking Horse Bidder, the Stalking Horse APA. If the Debtors have
                   selected a Stalking Horse Bidder, each such Proposed APA must provide for
                   payment in cash at closing of the Expense Reimbursement and the Termination Fee
                   to the Stalking Horse Purchaser.

             6.    Deposit. Each Bid must be accompanied by a cash deposit in the amount equal to
                   10% of the Aggregate Purchase Price of the Bid, to be held in an interest-bearing
                   escrow account to be identified and established by the Debtors (the “Deposit”).

             7.    Qualified Bid Documents. Each Bid must include duly executed, non-contingent
                   transaction documents necessary to effectuate the transactions contemplated in the
                   Bid and shall include a schedule of assumed contracts to the extent applicable to
                   the Bid, and a copy of the Proposed APA clearly marked to show all changes
                   requested by the Qualified Bidder, including those related to the respective
                   Aggregate Purchase Price and assets to be acquired by such Qualified Bidder, as
                   well as all other material documents integral to such bid (the “Qualified Bid
                   Documents”).

             8.    Committed Financing. To the extent that a Bid is not accompanied by evidence of
                   the Qualified Bidder’s capacity to consummate the sale set forth in its Bid with cash
                   on hand, each Bid must include unconditional committed financing from a
                   reputable financing institution, documented to the satisfaction of the Debtors in
                   consultation with the Consultation Parties, that demonstrates that the Qualified
                   Bidder has: (i) received sufficient debt and/or equity funding commitments to
                   satisfy the Qualified Bidder’s Aggregate Purchase Price and other obligations under

26578260.1

                                                     7
                   Case 20-11441-BLS        Doc 47-1       Filed 06/01/20    Page 26 of 47




                    its Bid; and (ii) adequate working capital financing or resources to finance
                    operations for the applicable Assets and the proposed transactions. Such funding
                    commitments or other financing must be unconditional and must not be subject to
                    any internal approvals, syndication requirements, diligence, or credit committee
                    approvals, and shall have covenants and conditions reasonably acceptable to the
                    Debtors, in consultation with the Consultation Parties.

             9.     Contingencies; No Financing or Diligence Outs. A Bid shall not be conditioned on
                    the obtaining or the sufficiency of financing or any internal approval, or on the
                    outcome or review of due diligence, but may be subject to the accuracy at the
                    closing of specified representations and warranties or the satisfaction at the closing
                    of specified conditions, which shall be acceptable to the Debtors in their business
                    judgment, after consultation with the Consultation Parties.

             10.    Identity. Each Bid must fully disclose the identity of each entity that will be bidding
                    or otherwise participating in connection with such Bid (including each Bid Sponsor,
                    if such Qualified Bidder is an entity formed for the purpose of consummating the
                    proposed transaction contemplated by such Bid), and the complete terms of any
                    such participation. Each Bid must also fully disclose whether any current or former
                    officer, director, or equity holder of the Debtors, or any entity affiliated with any
                    current or former officer, director, or equity holder of the Debtors, will be bidding
                    or otherwise participating in connection with such Bid, including any employment
                    or compensation arrangements being negotiated or agreed to between the Qualified
                    Bidder and any employee of the Debtors. Under no circumstances shall any
                    undisclosed insiders, principals, equity holders, or financial backers of the Debtors
                    be associated with any Bid (including any Overbid at the Auction). Each Bid must
                    also include contact information for the specific persons and counsel whom
                    Guggenheim Securities, LLC and Paul, Weiss, Rifkind, Wharton & Garrison LLP,
                    should contact regarding such Bid.

             11.    Adequate Assurance of Future Performance. Each Bid must (i) identify the
                    executory contracts and unexpired leases to be assumed and assigned in connection
                    with the proposed Sale, (ii) provide for the payment of all cure costs related to such
                    executory contracts and unexpired leases by the Qualified Bidder and
                    (iii) demonstrate, in the Debtors’ reasonable business judgment, after consultation
                    with the Consultation Parties, that the Qualified Bidder can provide adequate
                    assurance of future performance under all such executory contracts and unexpired
                    leases.

             12.    Time Frame for Closing. A Bid by a Qualified Bidder must be reasonably likely
                    (based on availability of financing, antitrust, or other regulatory issues, experience,
                    and other considerations) to be consummated, if selected as the Successful Bid,
                    within a time frame acceptable to the Debtors after consultation with the
                    Consultation Parties, which time frame may include a closing by no later than
                    August 31, 2020.


26578260.1

                                                       8
                   Case 20-11441-BLS       Doc 47-1       Filed 06/01/20    Page 27 of 47




             13.    Binding and Irrevocable. A Qualified Bidder’s Bid for the applicable Assets shall
                    be irrevocable unless and until the Debtors notify such Qualified Bidder that such
                    Bid has not been approved as a Successful Bid or a Backup Bid at the Sale Hearing.

             14.    Expenses; Disclaimer of Fees. Each Bid (other than the Stalking Horse Bid, and
                    solely to the extent set forth in the Stalking Horse APA) must disclaim any right to
                    receive a fee analogous to a break-up fee, expense reimbursement, termination fee,
                    or any other similar form of compensation. For the avoidance of doubt, no
                    Qualified Bidder (other than the Stalking Horse Bidder, and solely to the extent set
                    forth in the Stalking Horse APA) will be permitted to request at any time, whether
                    as part of the Auction, if any, or otherwise, a break-up fee, expense reimbursement,
                    termination fee, or any other similar form of compensation, and by submitting its
                    Bid is agreeing to refrain from and waive any assertion or request for
                    reimbursement on any basis, including under section 503(b) of the Bankruptcy
                    Code.

             15.    Authorization. Each Bid must contain evidence that the Qualified Bidder has
                    obtained authorization or approval from its board of directors (or a comparable
                    governing body acceptable to the Debtors, in consultation with the Consultation
                    Parties) with respect to the submission of its Bid and the consummation of the
                    transactions contemplated in such Bid.

             16.    As-Is, Where-Is. Each Bid must include a written acknowledgement and
                    representation that the Qualified Bidder: (i) has had an opportunity to conduct any
                    and all due diligence regarding the Assets prior to making its offer; (ii) has relied
                    solely upon its own independent review, investigation, and/or inspection of any
                    documents and/or such assets in making its Bid; and (iii) did not rely upon any
                    written or oral statements, representations, promises, warranties, or guaranties
                    whatsoever, whether express, implied by operation of law, or otherwise, regarding
                    the applicable Assets or the completeness of any information provided in
                    connection therewith or the Auction, except those expressly stated in the Stalking
                    Horse APA.

             17.    Adherence to Bid Procedures. By submitting a Bid, each Qualified Bidder is
                    agreeing, and shall be deemed to have agreed, to abide by and honor the terms of
                    these Bidding Procedures and after the conclusion of the Auction, if any, agrees not
                    to submit a Bid, or seek to reopen the Auction.

             18.    Government Approvals. Each Bid must include a description of all governmental,
                    licensing, regulatory, or other approvals or consents that are required to close the
                    proposed Sale, together with evidence satisfactory to the Debtors, after consultation
                    with the Consultation Parties, of the ability to obtain such consents or approvals in
                    a timely manner, as well as a description of any material contingencies or other
                    conditions that will be imposed upon, or that will otherwise apply to, the obtainment
                    or effectiveness of any such consents or approvals;



26578260.1

                                                      9
                      Case 20-11441-BLS        Doc 47-1       Filed 06/01/20    Page 28 of 47




                19.     Government Approvals Timeframe. Each Bid must set forth an estimated
                        timeframe for obtaining any required internal, governmental, licensing, regulatory
                        or other approvals or consents for consummating any proposed Sale.

                20.     Consent to Jurisdiction. By submitting a Bid, each Qualified Bidder agrees and
                        shall be deemed to have agreed, to submit to the jurisdiction of the Bankruptcy
                        Court and waives any right to a jury trial in connection with any disputes relating
                        to the Debtors’ qualification of bids, the Auction, if any, the construction and
                        enforcement of these Bidding Procedures, the Sale documents, and the Closing, as
                        applicable.

                21.     Bid Deadline. Each Bid, other than any Stalking Horse Bid, must be transmitted
                        via email (in .pdf or similar format) so as to be actually received on or before 5:00
                        p.m. (prevailing Eastern Time) on July 6, 2020 by:

                        (a)     Debtors. Templar Energy, LLC, 4700 Gaillardia Pkwy, Suite 200,
                                Oklahoma City, Oklahoma 73142, Attn: Brian A. Simmons
                                (Brian.Simmons@templar.energy).

                        (b)     Debtors’ Counsel. Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
                                Avenue of the Americas, New York, New York 10019, Attn: Paul M. Basta
                                (pbasta@paulweiss.com), Robert A. Britton (rbritton@paulweiss.com),
                                Sarah     Harnett    (sharnett@paulweiss.com)   and     Teresa    Lii
                                (tlii@paulweiss.com).

                        (c)     Debtors’ Co-Counsel. Young Conaway Stargatt and Taylor, LLP, Rodney
                                Square, 1000 North Kind Street, Wilmington, Delaware 19801,
                                Attn: Pauline K. Morgan (pmorgan@ycst.com) and Jaime Luton Chapman
                                (jchapman@ycst.com).

                        (d)     Debtors’ Financial Advisors. Guggenheim Securities, LLC, 1301
                                McKinney St, Suite 3100, Houston, Texas 77010, Attn: Attn: Abe Sameei
                                (Abe.Sameei@guggenheimpartners.com) and Alvarez & Marsal North
                                America, LLC, 2100 Ross Avenue, 21st Floor, Dallas, Texas 75201, Attn:
                                Ed Mosley (emosley@alvarezandmarsal.com) and Steve Coverick
                                (scoverick@alvarezandmarsal.com).

         F.     Consultation Parties

         The term “Consultation Parties” shall mean the counsel and financial advisor to Bank of America,
         N.A., in its capacities as the administrative agent (the “RBL Agent”) under that certain First Lien
         Credit Agreement dated as of November 25, 2013 and amended as of August 1, 2019 by that
         certain Sixth Amendment (as amended, modified, or otherwise supplemented from time to time,
         the “RBL Credit Agreement”) by and among Templar Energy LLC, the guarantors party thereto,
         the lenders party thereto and the administrative agent (the “DIP Agent”, and collectively with the
         RBL Agent, the “Agents”) under the Debtors’ senior secured superpriority debtor-in-possession
         revolving credit facility (the “DIP Facility”). For the avoidance of doubt, in the event that one or
         more of the Agents submits a Bid, the counsel and financial advisor to the applicable Agent(s)
26578260.1

                                                         10
                      Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 29 of 47




         shall remain Consultation Parties notwithstanding that the Agent(s) are deemed Qualified Bidders.
         The Debtors shall deliver any Bids received to the Consultation Parties within 24 hours of receipt
         of such Bid.

         G.     Auction

                1.      Qualified Joint Bid

                         If one or more Bid(s) that constitute Qualified Bids are received but none of the
         Bid(s) on their own are better or higher than the Stalking Horse Bid, if the Debtors select a Stalking
         Horse Bid, then the Debtors, in consultation with their advisors and the Consultation Parties, may
         (a) elect to conduct a sub-auction, (b) oversee and facilitate a series of negotiations among such
         Qualified Bidders, or (c) otherwise pursue any process that the Debtors, in consultation with their
         advisors and the Consultation Parties, believe will result in a value-maximizing joint Bid for the
         Assets (the “Qualified Joint Bid,” and such Qualified Bidders, the “Qualified Joint Bidders”).

                2.      Cancellation of Auction

                         If no Qualified Bids other than any Stalking Horse Bid are received in accordance
         with these Bidding Procedures, then the Debtors may cancel the Auction, and may decide, in the
         Debtors’ reasonable business judgment in consultation with the Consultation Parties, to designate
         the Stalking Horse Bid as the Successful Bid and pursue entry of the orders approving a Sale of
         the Assets to the Stalking Horse Bidder pursuant to the Stalking Horse APA.

                        If the Auction is cancelled, the Debtors shall promptly file a notice of cancellation
         of the Auction and designation of the Stalking Horse Bid as the Successful Bid.

                3.      Bid Assessment Criteria

         The Debtors shall evaluate all Qualified Bids and identify the Qualified Bid that is, in the Debtors’
         judgment, after consultation with the Consultation Parties, the highest or otherwise best Qualified
         Bid for the Assets (the “Baseline Bid”), and provide copies of the applicable Qualified Bid
         Documents supporting the applicable Baseline Bid to each Qualified Bidder at or prior to the
         Auction. When determining the highest or otherwise best Qualified Bid(s) and selecting the
         winning bidder, as compared to other Qualified Bids, the Debtors may, in consultation with the
         Consultation Parties, consider the following factors in addition to any other factors that the Debtors
         deem appropriate:

                        (a) the number, type, and nature of any changes to the APA or, if applicable,
                            Stalking Horse APA requested by the Qualified Bidder, including the type and
                            amount of assets sought and liabilities to be assumed in the Qualified Bid;

                        (b) the amount and nature of the total consideration;

                        (c) the likelihood of the Qualified Bidder’s ability to close the Sale and the timing
                            thereof;


26578260.1

                                                          11
                     Case 20-11441-BLS          Doc 47-1       Filed 06/01/20   Page 30 of 47




                        (d) the net economic effect of any changes to the value to be received by the
                            Debtors’ estates from the transaction contemplated by the Qualified Bid
                            Documents;

                        (e) the tax consequences of such Qualified Bid;

                        (f) the impact on employees, including the number of employees proposed to be
                            transferred;

                        (g) the assumption of liabilities, including obligations under contracts and leases;

                        (h) the cure amounts to be paid; and

                        (i) the terms and conditions of a transition services agreement (collectively, items
                            (a) through (i) hereof, the “Bid Assessment Criteria”).

                4.      Auction Time and Location

         The Auction, if any, shall take place at 10:00 a.m. (prevailing Eastern Time) on July 9, 2020 at
         the offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York, New York 10019, or
         such later date and time or location, including by telephone or video conference, as selected by the
         Debtors, after consultation with the Consultation Parties, and timely communicated to all entities
         entitled to attend the Auction. The Auction, if any, shall be conducted in a timely fashion
         according to the procedures set forth herein.

                5.      The Debtors Shall Conduct the Auction

         The Debtors, with the assistance of their professionals, shall direct and preside over the Auction,
         if any, in consultation with the Consultation Parties. At the start of the Auction, the Debtors shall
         describe the material terms of the Baseline Bid for the Assets on the record. The Debtors shall
         maintain a written transcript of the Auction and all Bids made and announced at the Auction, if
         any, including the Baseline Bid, all applicable Overbids, and the Successful Bid.

         Qualified Bidders (including any Stalking Horse Bidder) and their legal and financial advisors and
         the Consultation Parties and their legal and financial advisors, shall be entitled to attend the
         Auction, if any, and the Qualified Bidders shall appear at the Auction in person (unless otherwise
         determined by the Debtors), and may speak or bid themselves or through duly authorized
         representatives. Only Qualified Bidders (including the Qualified Joint Bidders, if any) shall be
         entitled to bid at the Auction, if any. Creditors of the Debtors and representatives of the Office of
         the United States Trustee for the District of Delaware may attend the Auction if they send written
         notice by email to Debtors’ counsel (insert contact and email) and in such notice identify the
         representatives who will attend on behalf of the creditor; provided, however, that the Debtors may
         limit the number of attendees per creditor to a reasonable number.

         The Debtors explicitly reserve the right, in their business judgment and after consultation with the
         Consultation Parties, to exercise their discretion in conducting the Auction, including determining


26578260.1

                                                          12
                     Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 31 of 47




         whether to adjourn the Auction to facilitate separate discussions between any Qualified Bidders,
         the Debtors, and/or the Consultation Parties, as applicable.

                6.     Terms of Overbids

         “Overbid” means any bid made at the Auction, if any, by a Qualified Bidder subsequent to the
         Debtors’ announcement of the Baseline Bid(s). Each applicable Overbid must comply with the
         following conditions:

                       (a)     Minimum Overbid Increment. The Overbid(s) for the Assets shall
                               provide for total consideration with a value that exceeds the value of the
                               consideration under the Baseline Bid(s) by an incremental amount that is
                               not less than $500,000 (as applicable, the “Minimum Overbid Increment”),
                               and successive Overbids shall be higher than the Prevailing Highest Bid (as
                               defined below) by at least the Minimum Overbid Increment.

                               The Debtors reserve the right, in consultation with the Consultation Parties,
                               to announce reductions or increases in the Minimum Overbid Increment at
                               any time during the Auction, if any. Additional consideration in excess of
                               the amount set forth in the respective Baseline Bid or Prevailing Highest
                               Bid may include: (a) cash and (b) assumption of liability, which shall be
                               ascribed a value by the Debtors, in consultation with the Consultation
                               Parties, in determining whether the Minimum Overbid Increment has been
                               met.

                       (b)     Conclusion of Each Overbid Round. Upon the solicitation of each round
                               of applicable Overbids, the Debtors may announce a deadline (as the
                               Debtors may, in their business judgment, after consultation with the
                               Consultation Parties, extend from time to time, the “Overbid Round
                               Deadline”) by which time any Overbids must be submitted to the Debtors.

                       (c)     Overbid Alterations. An applicable Overbid may contain alterations,
                               modifications, additions, or deletions of any terms of the Bid so long as,
                               after giving effect to the same, the terms of the Overbid are no less favorable
                               to the Debtors’ estates than any prior Bid or Overbid of such Qualified
                               Bidder, as determined in the Debtors’ reasonable business judgment after
                               consultation with the Consultation Parties, and shall otherwise comply with
                               the terms of these Bidding Procedures.

                       (d)     Announcing Highest Bid. Subsequent to each Overbid Round Deadline,
                               the Debtors, shall announce whether the Debtors have identified in the
                               applicable Overbid round, an Overbid (or combination of Overbids) as
                               being higher or otherwise better than, in the Overbid round, the Baseline
                               Bid plus the Minimum Overbid Increment, or in subsequent rounds, the
                               Overbid previously designated by the Debtors as the prevailing highest or
                               otherwise best Bid (the “Prevailing Highest Bid”). The Debtors shall
                               describe to all Qualified Bidders the material terms of any new Overbid

26578260.1

                                                         13
                     Case 20-11441-BLS         Doc 47-1       Filed 06/01/20   Page 32 of 47




                               designated by the Debtors as the Prevailing Highest Bid as well as the value
                               attributable by the Debtors to such Prevailing Highest Bid based on, among
                               other things, the Bid Assessment Criteria.

                7.      Consideration of Overbids

         The Debtors reserve the right, in their reasonable business judgment and after consultation with
         the Consultation Parties, to adjourn the Auction, if any, one or more times to, among other things:
         (i) facilitate discussions between and amongst the Debtors, the Qualified Bidders and the
         Consultation Parties, as appropriate; (ii) allow Qualified Bidders to consider how they wish to
         proceed; and (iii) provide Qualified Bidders the opportunity to provide the Debtors and the
         Consultation Parties with such additional evidence as the Debtors, in their reasonable business
         judgment, after consultation with the Consultation Parties, may require that the Qualified Bidder
         has sufficient internal resources or has received sufficient non-contingent debt and/or equity
         funding commitments to consummate the proposed transaction at the prevailing Overbid amount.

                8.      Closing the Auction

                        (a)    The Auction, if any, shall continue until there is one Bid (or a combination
                               of Bids) for the Assets that the Debtors determine, in their reasonable
                               business judgment, after consultation with the Consultation Parties, to be
                               the highest or otherwise best Bid (or Bids) for the Assets. Such Bid(s) shall
                               be declared the “Successful Bid” and such Qualified Bidder(s), the
                               “Successful Bidder,” at which point the Auction will be closed. The
                               Auction, if any, shall not close unless and until all Qualified Bidders have
                               been given a reasonable opportunity to submit an Overbid at the Auction to
                               the then Prevailing Highest Bid. Such acceptance by the Debtors of the
                               Successful Bid is conditioned upon approval by the Bankruptcy Court of
                               the Successful Bid.

                        (b)    The Successful Bidder shall, within one business day after the conclusion
                               of the Auction, submit to the Debtors fully executed revised documentation
                               memorializing the terms of the Successful Bid. The Successful Bid may
                               not be assigned to any party without the consent of the Debtors after
                               consulting with the Consultation Parties.

                        (c)    The Debtors shall not consider any Bids or Overbids submitted after the
                               conclusion of the Auction, if any, and any such Bids or Overbids shall be
                               deemed untimely and shall under no circumstances constitute a Qualified
                               Bid.

                        (d)    As soon as reasonably practicable after closing the Auction, if any, and in
                               any event not less than one business day following closing the Auction, the
                               Debtors shall cause a notice of Successful Bid and Successful Bidder, and
                               the Qualified Bid Documents for the Successful Bid and Backup Bid to be
                               filed with the Bankruptcy Court.


26578260.1

                                                         14
                      Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 33 of 47




                        (e)     To the extent that any Qualified Bid is modified before, during, or after the
                                Auction, the Debtors reserve the right to require that such Qualified Bidder
                                adjust its deposit so that it equals 10% of the aggregate cash portion of the
                                Aggregate Purchase Price.

                9.      No Collusion; Good-Faith Bona Fide Offer.

         Each Qualified Bidder participating in the Auction will be required to confirm on the record at the
         Auction, that (a) it has not engaged in any collusion with respect to the bidding and the Auction,
         (b) its Qualified Bid is a good faith bona fide offer that it intends to consummate if selected as the
         Successful Bidder or Backup Bidder, and (c) the Qualified Bidder agrees to serve as the Backup
         Bidder if its Qualified Bid is the next highest or otherwise best bid after the Successful Bid.

         H.     Backup Bidder

                1.      Notwithstanding anything in these Bidding Procedures to the contrary, if an
                        Auction is conducted for the Assets, the Qualified Bidder with the next-highest or
                        otherwise second-best Bid at the Auction for the Assets, as determined by the
                        Debtors in the exercise of their reasonable business judgment, after consultation
                        with the Consultation Parties (the “Backup Bid”), shall be required to serve as a
                        backup bidder (the “Backup Bidder”) for such Assets, and each Qualified Bidder
                        shall agree and be deemed to agree to be the Backup Bidder if so designated by the
                        Debtors.

                2.      The identity of the Backup Bidder and the amount and material terms of the Backup
                        Bid shall be announced by the Debtors at the conclusion of the Auction, if any, at
                        the same time the Debtors announce the identity of the Successful Bidder. The
                        Backup Bidder shall be required to keep its Bid (or if the Backup Bidder submits
                        one or more Overbids at the Auction, its final Overbid) open and irrevocable until
                        the closing of the transaction with the applicable Successful Bidder. The Backup
                        Bidder’s Deposit shall be held in escrow until the closing of the transaction with
                        the applicable Successful Bidder.

                3.      The Backup Bidder shall, within one business day after the conclusion of the
                        Auction, submit to the Debtors fully executed revised documentation
                        memorializing the terms of the Backup Bid. The Backup Bid may not be assigned
                        to any party without the consent of the Debtors after consulting with the
                        Consultation Parties.

         All Qualified Bids (other than the Successful Bid and the Backup Bid) shall be deemed rejected
         by the Debtors on and as of the date of approval of the Successful Bid and Backup Bid by the
         Bankruptcy Court.

         I.     Reservation of Rights

         The Debtors reserve their rights to modify these Bidding Procedures, in their reasonable business
         judgment and with the consent of the Consultation Parties (such consent not to be unreasonably
         withheld), in any manner that will best promote the goals of the bidding process, or impose, at or
26578260.1

                                                          15
                     Case 20-11441-BLS         Doc 47-1       Filed 06/01/20   Page 34 of 47




         prior to the Auction, if any, additional customary terms and conditions on the sale of the Assets,
         including: (a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the
         Auction, including at the Auction and/or adjourning the Sale Hearing, including in open court,
         without further notice; (c) modifying the Bidding Procedures and/or adding procedural rules or
         methods of bidding that are reasonably necessary or advisable under the circumstances for
         conducting the Auction; (d) canceling the Auction; (e) waiving, or imposing additional, terms and
         conditions set forth herein with respect to Potential Bidders and (f) rejecting any or all bids or
         Bids; provided, however, that the Debtors may not modify the rules, procedures, or deadlines, or
         adopt new rules, procedures, or deadlines that would impair in any material respect any Stalking
         Horse Bidder’s right to payment of the Termination Fee or the Expense Reimbursement unless (x)
         agreed in writing by such Stalking Horse Bidder and the Debtors (in consultation with the
         Consultation Parties) or (y) ordered by the Bankruptcy Court.

         J.     Approval of Sale TransactionsThe hearing to consider approval of the Sale of the Assets
                to the Successful Bidder, and the approval of Backup Bid are currently scheduled to take
                place on or before July 14, 2020 at 10:30 a.m. (prevailing Eastern Time) before the
                Honorable Brendan L. Shannon, at the United States Bankruptcy Court for the District of
                Delaware, 824 Market Street, 6th Floor, Wilmington, Delaware 19801 (the “Sale Hearing”)

         The Sale Hearing may be adjourned or continued to a later date by the Debtors, after
         consultation with the Consultation Parties, by sending notice prior to, or making an
         announcement at, the Sale Hearing. No further notice of any such adjournment or
         continuance will be required to be provided to any party (including any Stalking Horse
         Bidder).

         At the Sale Hearing, the Debtors, in consultation with their advisors and the Consultation Parties,
         shall present the Successful Bid and any Backup Bid, to the Bankruptcy Court for approval. The
         Sale Order submitted at the Sale Hearing shall provide that: (i) if the Successful Bid is not
         consummated, the Debtors may file a notice with the Bankruptcy Court designating the applicable
         Backup Bidder(s) as the applicable Successful Bidder(s), and such Backup Bidder(s) shall be
         deemed the Successful Bidder(s) for all purposes; and (ii) the Debtors will be authorized, but not
         required, to consummate all transactions contemplated by the applicable Backup Bid, once so
         designated as the Successful Bid, without further order of the Bankruptcy Court or notice to any
         party.

         K.     Return of Deposits

         The Deposits of all Qualified Bidders shall be held in one or more interest-bearing escrow accounts
         by the Debtors, but shall not become property of the Debtors’ estates absent further order of the
         Bankruptcy Court; provided, however, that the Deposit of any Successful Bidder (including any
         Backup Bidder that becomes a Successful Bidder) may be forfeited to the Debtors or credited
         toward the Aggregate Purchase Price set forth in the Successful Bid, in either case as set forth in
         these Bidding Procedures. The Deposit of any Qualified Bidder that is neither a Successful Bidder
         nor a Backup Bidder shall be returned to such Qualified Bidder not later than five (5) business
         days after the Sale Hearing. The Deposit of the Backup Bidder, if any, shall be returned to such
         Backup Bidder no later than three (3) business days after the closing of the transaction with the
         Successful Bidder. Upon the return of the Deposits, their respective owners shall receive any and
26578260.1

                                                         16
                     Case 20-11441-BLS          Doc 47-1       Filed 06/01/20   Page 35 of 47




         all interest that will have accrued thereon. If the Successful Bidder (or Backup Bidder, as
         applicable) timely closes on its transaction, its Deposit shall be credited towards the applicable
         purchase price(s). If the Successful Bidder (or Backup Bidder, if applicable) fails to consummate
         a sale transaction because of a breach or failure to perform on the part of the Successful Bidder (or
         Backup Bidder, if applicable), the Debtors will not have any obligation to return the Deposit
         deposited by the Successful Bidder (or Backup Bidder, if applicable), and such Deposit shall
         irrevocably become property of the Debtors as partial compensation for the damages caused to the
         Debtors and their estates as a result of such breach or failure to perform without prejudice to any
         claims, rights, or remedies of the Debtors or their estates for additional damages.

         M.     Fiduciary Out

         Nothing in these Bidding Procedures shall restrain the board of directors, board of
         managers, or such similar governing body of any of the Debtors or their affiliates from taking
         any action, or refraining from taking any action to the extent that such board of directors,
         board of managers, or such similar governing body determines, based on the written advice
         of counsel that taking such action, or refraining from taking such action, as applicable, is
         required to comply with applicable law or its fiduciary obligations under applicable law;
         provided however, that the Debtors shall provide the Consultation Parties with notice of such
         action or inaction as soon as practicable.

         N.     Credit Bid

         The Agents, on behalf of the RBL Lenders and/or the lenders under the DIP Facility, as applicable,
         shall be deemed to be Qualified Bidders and, subject to section 363(k) of the Bankruptcy Code,
         may submit a credit bid up to the full amount of their respective obligations on their respective
         collateral any time, including after the Bid Deadline or during the Auction and any such bid will
         be considered a Qualified Bid, unless otherwise ordered by the Court for cause; provided, however,
         that (i) any such Credit Bid shall only serve as a “back-up” bid to any Stalking Horse Bid if the
         Debtors select a Stalking Horse Bid, and (ii) the Agents must provide Qualified Bid Documents to
         the Debtors no later than two (2) business days after the Bid Deadline and such Credit Bid shall
         remain irrevocable until the closing of the sale, if applicable (a “Credit Bid” and the Agent(s),
         upon such submission, “Credit Bidder(s)”). Other than with respect to the Qualified Bid
         Documents, the Credit Bid shall not be subject to the requirements in the Bidding Procedures for
         a Qualified Bid or a Backup Bid. For the avoidance of doubt, the Credit Bidder cannot be
         designated as a Backup Bidder unless such party consents to such designation.

         O.     DIP Order

         Notwithstanding anything to the contrary contained in these Bidding Procedures or otherwise, (i)
         the right of the Agents to consent to the sale of any portion of their collateral, including, without
         limitation, any Assets, on terms and conditions acceptable to the Agent, are hereby expressly
         reserved and not modified, waived or impaired in any way by these Bidding Procedures, and (ii)
         nothing in these Bidding Procedures shall amend, modify, or impair any provision of the DIP
         Order, or the rights of the Debtors or the Agents or lenders thereunder.



26578260.1

                                                          17
             Case 20-11441-BLS   Doc 47-1   Filed 06/01/20   Page 36 of 47




                                    EXHIBIT 2

                                  SALE NOTICE




26578260.1
                        Case 20-11441-BLS           Doc 47-1      Filed 06/01/20       Page 37 of 47



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

             In re:                                                 Chapter 11

             TEMPLAR ENERGY LLC, et al.,1                           Case No. 20-11441 (BLS)

                                             Debtors.               (Jointly Administered)



                                NOTICE OF PROPOSED BIDDING PROCEDURES,
                                    AUCTION DATE, AND SALE HEARING

                PLEASE TAKE NOTICE that Templar Energy LLC and its affiliated debtors and
         debtors-in-possession (collectively the “Debtors”) filed petitions for relief under chapter 11 of title
         11 of the United States Code (the “Chapter 11 Cases”) in the United States for the District of
         Delaware (the “Bankruptcy Court”) on June 1, 2020.

                 PLEASE TAKE FURTHER NOTICE that, on June 1, 2020, the Debtors’ Motion for
         Entry of Orders (I) (A) (I) Approving Bidding Procedures for the Sale of all or Substantially all of
         the Debtors’ Assets, (II) Approving Bid Protections, (III) Scheduling a Sale Hearing and Objection
         Deadlines with respect to the Sale, (IV) Scheduling an Auction, (V) Approving the Form and
         Manner of Notice of the Sale Hearing and Auction, (VI) Approving Contract Assumption and
         Assignment Procedures, and (VII) Granting Related Relief; and (B) (I) Approving the Sale of the
         Debtors’ Assets Free and Clear of all Liens, Claims, Interests, and Encumbrances; (II) Approving
         the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and (III)
         Granting Related Relief was filed with the Bankruptcy Court [Docket No. ___]
         (the “Sale Motion”).2 Through the Sale Motion, the Debtors seek, among other things, approval
         of certain procedures (the “Bidding Procedures”) to govern the sale (the “Sale”) of all or
         substantially all of the Debtors’ assets (the “Assets”) pursuant to section 363 of the Bankruptcy
         Code to a Successful Bidder (as defined in the Bidding Procedures) at an auction, free and clear of
         all claims, liens and encumbrances. The proposed Bidding Procedures provide that Debtors may,
         with the consent (such consent not to be unreasonably withheld) of the DIP Agent, the Majority
         Lenders (as defined in any order approving the DIP Facility) and the RBL Agent, execute one or
         more asset purchase agreements with one or more Stalking Horse Bidders in connection with a
         Sale of the Debtors’ Assets. The Debtors propose that, in the event that the Debtors select one or
         more parties to serve as a Stalking Horse Bidder, the Debtors will promptly file with the
         Bankruptcy Court and post on the website of the Court-appointed claims and noticing agent for
         the     Debtors’      Chapter     11     Cases,    Kurtzman       Carson      Consultants     LLC,

         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
               identification number, are: Templar Energy LLC (4719), TE Holdcorp, LLC (6730), TE Holdings,
               LLC (3115), TE Holdings II, LLC (N/A), Templar Operating LLC (0810), Templar Midstream LLC (3275),
               and TE Holdings Management LLC (7467). The address of the Debtors’ corporate headquarters is 4700
               Gaillardia Parkway, Suite 200, Oklahoma City, Oklahoma 73142.
         2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
               Bidding Procedures Order, as applicable.
26578260.1
                     Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 38 of 47



         www.kccllc.net/TemplarEnergy (the “Case Website”), a notice (a “Stalking Horse Notice”) that
         includes the following: (a) the identification of the Stalking Horse Bidder(s); (b) a copy of the
         Stalking Horse APA; (c) the purchase price provided for in the Stalking Horse APA; (d) the deposit
         paid by the Stalking Horse Bidder; and (e) the amount of any Break-Up Fee or Expense
         Reimbursement;

             PLEASE TAKE FURTHER NOTICE THAT THE BIDDING PROCEDURES
         HAVE NOT YET BEEN APPROVED BY THE BANKRUPTCY COURT.

                PLEASE TAKE FURTHER NOTICE that approval of the Sale of the Assets to the
         Successful Bidder may result in, among other things, the assumption, assignment, and/or transfer
         by the Debtors of certain executory contracts and unexpired leases. If you are counterparty to an
         executory contract or unexpired lease with the Debtors, you will receive a separate notice regarding
         the Assumption and Assignment Procedures that contains additional relevant dates and other
         information that may impact you as counterparty to such executory contract or unexpired lease.

                  PLEASE TAKE FURTHER NOTICE, the Bankruptcy Court has not yet approved the
         entry of the proposed order (the “Proposed Bidding Procedures Order”), attached as Exhibit A to
         the Sale Motion, approving, among other things, the Bidding Procedures, which establish the key
         dates and times related to the Sale and the Auction. A hearing (the “Bidding Procedures Hearing”)
         regarding entry of the Proposed Bidding Procedures Order has been scheduled for June 30, 2020
         at 11:30 a.m. (prevailing Eastern Time), which hearing may be adjourned and continued without
         further notice than announcement in open court or through the filing of a notice or other document
         on the Bankruptcy Court’s docket. To the extent that there are any inconsistencies between the
         terms of an order entered by the Bankruptcy Court approving the Bidding Procedures (the “Entered
         Bidding Procedures Order”), the proposed Bidding Procedures, and the summary descriptions of
         the proposed Bidding Procedures in this notice, the Entered Bidding Procedures Order shall control
         in all respects. All interested bidders should carefully read the Proposed Bidding Procedures Order
         and the proposed Bidding Procedures attached to the Sale Motion in their entirety. The proposed
         deadline by which all Bids must be actually received is 5:00 p.m. on July 6, 2020 (prevailing
         Eastern Time) (the “Bid Deadline”).

              CONTACT PERSONS FOR PARTIES INTERESTED IN SUBMITTING A BID

         All interested parties are invited to provide materials (as described in the proposed Bidding
         Procedures) to apply to become a Potential Bidder (as defined in the proposed Bidding Procedures)
         and submit a Bid in accordance with the proposed Bidding Procedures and the Proposed Bidding
         Procedures Order. The Bidding Procedures set forth in detail the requirements for submitting a
         Qualified Bid, and any person interested in making an offer to purchase the Acquired Assets must
         comply strictly with the Bidding Procedures. Only Qualified Bids will be considered by the
         Debtors. Any persons interested in making an offer to purchase the Assets should contact:




26578260.1
                                                          2
                       Case 20-11441-BLS       Doc 47-1       Filed 06/01/20    Page 39 of 47



             Proposed Investment Banker to Debtors               Proposed Lead Counsel to Debtors

                  Guggenheim Securities, LLC               Paul, Weiss, Rifkind, Wharton & Garrison LLP
                 1301 McKinney St, Suite 3100                      1285 Avenue of the Americas,
                     Houston, Texas 77010                           New York, New York 10019
                    Attn: Attn: Abe Sameei                Attn: Robert A. Britton (rbritton@paulweiss.com)
             (Abe.Sameei@guggenheimpartners.com)                  Sarah Harnett (sharnett@paulweiss.com)
                        (713) 300-1330                            Teresa Lii (tlii@paulweiss.com)
                                                                           (212) 373-3000



                                OBTAINING ADDITIONAL INFORMATION

         Copies of the Sale Motion (including the Proposed Bidding Order and proposed Bidding
         Procedures) the Entered Bidding Procedures Order, the Stalking Horse Notice, if any, as well as
         all related exhibits including any Stalking Horse APA, and all other documents filed with the
         Bankruptcy Court, are available free of charge on the Case Website
         (ww.kccllc.net/TemplarEnergy).

                           IMPORTANT PROPOSED DATES AND DEADLINES

         The dates and deadlines set forth below have been requested by the Debtors but are subject to
         Bankruptcy Court-approval at the Bidding Procedures Hearing. These dates and deadlines will
         be finalized in the Entered Bidding Procedures Order and remain subject to change.

                  1.    The proposed deadline for the Debtors to select a Stalking Horse Bidder is June
                        26, 2020.

                  2.    The proposed deadline to submit a Qualified Bid is 5:00 p.m. on July 6, 2020
                        (prevailing Eastern Time).

                  3.    The proposed deadline to file an objection with the Bankruptcy Court to the entry
                        of an order approving the sale (the “Sale Order”) and, if applicable, all objections
                        related to the Stalking Horse Bidder (collectively, “Sale Objections”) is 4:00 p.m.
                        (prevailing Eastern Time) on July 7, 2020 (the “Sale Objection Deadline”).

                  4.    In the event that the Debtors timely receive a Qualified Bid in addition to the
                        Qualified Bid of any Stalking Horse Bidder, the Debtors intend to conduct an
                        Auction for the Assets. The Debtors proposed to hold the Auction, if any, at
                        10:00 a.m. (prevailing Eastern Time) on July 9, 2020 at the offices of Paul,
                        Weiss, Rifkind, Wharton & Garrison LLP, New York, New York or such other
                        location, including by telephone or video conference, as shall be timely
                        communicated to all entities entitled to attend the Auction. Only Qualified Bidders
                        (including any Stalking Horse Bidder) and their legal and financial advisors and the
                        Consultation Parties (as defined in the Bidding Procedures) and their legal and
                        financial advisors, shall be entitled to attend the Auction. Creditors of the Debtors
                        and representatives of the Office of the United States Trustee for the District of
26578260.1
                                                          3
                      Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 40 of 47



                        Delaware may attend the Auction if they send written notice by email to Debtors’
                        counsel (insert contact and email) and in such notice identify the representatives
                        who will attend on behalf of the creditor; provided, however, that the Debtors may
                        limit the number of attendees per creditor to a reasonable number. If the Auction
                        is cancelled, the Debtors shall file a notice of cancellation of the Auction.

                5.      The proposed deadline for objections to the conduct of the Auction and the terms
                        of a Sale to a Successful Bidder other than the Stalking Horse Bidder, if any
                        (collectively, “Auction Objections”) is one business day prior to the Sale
                        Hearing (the “Auction Objection Deadline”).

                6.      The Debtors propose that the hearing (the “Sale Hearing”) to consider the proposed
                        Sale be held on July 14, 2020, or such other date as determined by the Court, at
                        824 North Market Street, Wilmington, Delaware 19801.

                7.      Upon approval of the Bidding Procedures, the Entered Bidding Procedures Order
                        setting forth the finalized dates and deadlines shall be made available online at
                        www.kccllc.net/TemplarEnergy.

                                          FILING SALE OBJECTIONS

         Sale Objections, if any, must be in writing, shall conform to the Federal Rules of Bankruptcy
         Procedure and the Local Rules of Practice and Procedure for the United States Bankruptcy Court
         for the District of Delaware, shall set forth the name of the objecting party, the nature and amount
         of any claims or interests held or asserted against the Debtors’ estate or properties, the basis for
         the objection, and the specific grounds therefore and shall be filed and served upon the following
         so that such objections are actually received by the Sale Objection Deadline: (a) proposed co-
         counsel for the Debtors (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
         Americas, New York, New York 10019 (Attn: Paul M. Basta; Robert A. Britton; Sarah Harnett;
         and      Teresa       Lii      (emails:       pbasta@paulweiss.com;        rbritton@paulweiss.com;
         sharnett@paulweiss.com; and tlii@paulweiss.com)) and (ii) Young Conaway Stargatt & Taylor,
         LLP, 1000 N. King Street, Wilmington, Delaware 19801 (Attn: Pauline K. Morgan and Jaime
         Luton Chapman (emails: pmorgan@ycst.com and jchapman@ycst.com)); (b) the Office of the
         United States Trustee for the District of Delaware, 844 King Street, Suite 2207, Wilmington,
         Delaware, 19801 (Attn: Jane M. Leamy (email: jane.m.leamy@usdoj.gov)); (c) counsel to the DIP
         Agent and RBL Agent (i) Morgan, Lewis & Bockius LLP, One Federal Street, Boston, MA 02110
         (Attn: Amy L. Kyle and Andrew J. Gallo (emails: amy.kyle@morganlewis.com and
         andrew.gallo@morganlewis.com)) and (ii) Richards, Layton & Finger, P.A., One Rodney Square,
         920 North King Street, Wilmington, DE 19801 (Attn: Mark D. Collins (email: collins@rlf.com));
         and (d) counsel to any statutory committee appointed in these Chapter 11 Cases.

         Any failure of any entity to file a Sale Objection on or before the Sale Objection Deadline shall be
         deemed to constitute consent to the sale of the Assets to the Successful Bidder or the Backup
         Bidder (as defined in the Bidding Procedures) and the other relief requested in the Sale Motion,
         and be a bar to the assertion, at the Sale Hearing or thereafter, of any objection to the Sale Motion,
         the Auction, the Sale, or the Debtors’ consummation and performance of the terms of the Stalking

26578260.1
                                                           4
                       Case 20-11441-BLS      Doc 47-1       Filed 06/01/20   Page 41 of 47



         Horse APA or the purchase agreement entered into with the Successful Bidder or the Backup
         Bidder.

                                   CONSEQUENCES OF FAILING TO
                              TIMELY FILE AND SERVE A SALE OBJECTION

         ANY PARTY OR ENTITY THAT FAILS TO TIMELY FILE AND SERVE A SALE
         OBJECTION ON OR BEFORE THE SALE OBJECTION DEADLINE IN ACCORDANCE
         WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
         ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO THE
         TRANSFER OF THE ASSETS OF THE DEBTORS FREE AND CLEAR OF LIENS,
         CLAIMS, ENCUMBRANCES AND OTHER INTERESTS AFFECTED THEREUNDER.

             Dated:   [___], 2020
                      Wilmington, Delaware

             PAUL, WEISS, RIFKIND, WHARTON &                   YOUNG CONAWAY STARGATT &
             GARRISON LLP                                      TAYLOR, LLP
             Paul M. Basta                                     Pauline K. Morgan (No. 3650)
             Robert A. Britton                                 Jamie Luton Chapman (No. 4936)
             Sarah Harnett                                     Tara C. Pakrouh (No. 6192)
             Teresa Lii                                        Rodney Square
             1285 Avenue of the Americas                       1000 North King Street
             New York, New York 10019                          Wilmington, Delaware 19801
             Telephone: (212) 373-3000                         Telephone: (302) 571-6600
             Facsimile: (212) 757-3990                         Facsimile: (302) 571-1253

             Proposed Co-Counsel to the Debtors and            Proposed Co-Counsel to the Debtors and
             Debtors-in-Possession                             Debtors-in-Possession




26578260.1
                                                         5
             Case 20-11441-BLS   Doc 47-1   Filed 06/01/20   Page 42 of 47



                                    EXHIBIT 3

                                  CURE NOTICE




26578260.1
                        Case 20-11441-BLS           Doc 47-1       Filed 06/01/20      Page 43 of 47



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

             In re:                                                  Chapter 11

             TEMPLAR ENERGY LLC, et al.,1                            Case No. 20-11441 (BLS)

                                             Debtors.                (Jointly Administered)



                          NOTICE OF POTENTIAL ASSUMPTION AND ASSIGNMENT
                          OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
                                LEASES AND PROPOSED CURE AMOUNTS

                PLEASE TAKE NOTICE that Templar Energy LLC and its affiliated debtors and
         debtors-in-possession (collectively the “Debtors”) filed petitions for relief under chapter 11 of title
         11 of the United States Code (the “Chapter 11 Cases”) in the United States for the District of
         Delaware (the “Bankruptcy Court”) on June 1, 2020.

                 PLEASE TAKE FURTHER NOTICE that, on June 1, 2020, the Debtors’ Motion for
         Entry of Orders (I) (A) (I) Approving Bidding Procedures for the Sale of all or Substantially all of
         the Debtors’ Assets, (II) Approving Bid Protections, (III) Scheduling a Sale Hearing and Objection
         Deadlines with respect to the Sale, (IV) Scheduling an Auction, (V) Approving the Form and
         Manner of Notice of the Sale Hearing and Auction, (VI) Approving Contract Assumption and
         Assignment Procedures, and (VII) Granting Related Relief; and (B) (I) Approving the Sale of the
         Debtors’ Assets Free and Clear of all Liens, Claims, Interests, and Encumbrances; (II) Approving
         the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and (III)
         Granting Related Relief was filed with the Bankruptcy Court [Docket No. ___]
         (the “Sale Motion”).2 Through the Sale Motion, the Debtors seek, among other things, approval
         of certain procedures (the “Bidding Procedures”) to govern the sale (the “Sale”) of all or
         substantially all of the Debtors’ assets (the “Assets”) pursuant to section 363 of the Bankruptcy
         Code to a Successful Bidder (as defined in the Bidding Procedures) at an auction, free and clear of
         all claims, liens and encumbrances. The proposed Bidding Procedures provide that Debtors may
         execute one or more asset purchase agreements with one or more Stalking Horse Bidders in
         connection with a Sale of the Debtors’ Assets. The Debtors propose that, in the event that the
         Debtors select one or more parties to serve as a Stalking Horse Bidder, the Debtors will promptly
         file with the Bankruptcy Court and post on the website of the Court-appointed claims and noticing
         agent for the Debtors’ Chapter 11 Cases, Kurtzman Carson Consultants LLC (“KCC”),
         www.kccllc.net/TemplarEnergy (the “Case Website”), a notice (a “Stalking Horse Notice”) that

         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
               identification number, are: Templar Energy LLC (4719), TE Holdcorp, LLC (6730), TE Holdings,
               LLC (3115), TE Holdings II, LLC (N/A), Templar Operating LLC (0810), Templar Midstream LLC (3275),
               and TE Holdings Management LLC (7467). The address of the Debtors’ corporate headquarters is 4700
               Gaillardia Parkway, Suite 200, Oklahoma City, Oklahoma 73142.
         2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the.
               Bidding Procedures Order, as applicable.
26578260.1
                       Case 20-11441-BLS            Doc 47-1        Filed 06/01/20      Page 44 of 47



         includes the following: (a) the identification of the Stalking Horse Bidder(s); (b) a copy of the
         Stalking Horse APA; (c) the purchase price provided for in the Stalking Horse APA; (d) the deposit
         paid by the Stalking Horse Bidder; and (e) the amount of any Break-Up Fee or Expense
         Reimbursement;

                 PLEASE TAKE FURTHER NOTICE that pursuant to the Sale Motion, the Debtors also
         seek approval of certain procedures for the assumption and assignment of executory contracts and
         unexpired leases to any Stalking Horse Bidder or such other Successful Bidder in connection with
         the Sale (the “Assignment Procedures”).

                 PLEASE TAKE FURTHER NOTICE that on [●], 2020, the Bankruptcy Court entered
         the Order (A) Approving Bidding Procedures for the Sale of all or Substantially all of the Debtors’
         Assets, (B) Approving Bid Protections, (C) Scheduling a Sale Hearing and Objection Deadlines
         with respect to the Sale, (D) Scheduling an Auction, (E) Approving the Form and Manner of Notice
         of the Sale Hearing and Auction, (F) Approving Contract Assumption and Assignment Procedures,
         and (G) Granting Related Relief [Docket No. __] (the “Bidding Procedures Order”), approving,
         among other things, the Bidding Procedures and the Assignment Procedures. Recipients of this
         notice should carefully read the Bidding Procedures Order in its entirety.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures Order,
         the Sale Hearing is scheduled to take place on July 14, 2020 at 10:30 a.m. (prevailing Eastern
         time) before the Honorable Brendan L. Shannon, at the United States Bankruptcy Court for the
         District of Delaware, 824 Market Street, 6th Floor, Wilmington, Delaware 19801, or as soon
         thereafter as counsel may be heard.3

              YOU ARE RECEIVING THIS NOTICE BECAUSE YOU OR ONE OF YOUR
         AFFILIATES IS A COUNTERPARTY TO ONE OR MORE CONTRACT(S) OR
         LEASE(S) THAT MAY BE EXECUTORY CONTRACT(S) OR UNEXPIRED LEASE(S)
         WITH ONE OR MORE OF THE DEBTORS AS SET FORTH ON EXHIBIT A,
         ATTACHED HERETO.4

         PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order, the
         Debtors may assume and assign to any Stalking Horse Bidder or such other Successful Bidder, the
         executory contract(s) or unexpired lease(s) listed on Exhibit A attached hereto (each, a
         “Contract”) to which you are a counterparty. The Debtors have conducted a review of their books
         and records and have determined that the cure amounts required to be paid pursuant to Bankruptcy
         Code section 365(b) in respect of such Contract(s) (the “Cure Amount”) is as set forth on
         Exhibit A attached hereto. If you disagree with the proposed Cure Amount, object to the
         proposed assumption and assignment of the Contract(s) to any Stalking Horse Bidder or
         object to any Stalking Horse Bidder’s ability to provide adequate assurance of future
         performance with respect to any Contract(s) if the Debtors select a Stalking Horse, you must
         file an objection (a “Cure/Assignment Objection”), stating, with specificity the nature of your

         3
             Dates relating to the Sale, including the scheduled dates for the Auction and Sale hearing may be changed
             in accordance with the Bidding Procedures Order.
         4
             This Notice is being sent to counterparties to contracts and leases that may be executory contracts and
             unexpired leases. This notice is not an admission by the Debtors that such contract or lease is executory or
             unexpired.
26578260.1
                                                                2
                     Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 45 of 47



         objections, with the Bankruptcy Court no later than 4:00 p.m. (prevailing Eastern Time) on
         [___], 2020 (the “Cure/Assignment Objection Deadline”). Cure/Assignment Objections must
         be filed and served so as to be actually received by the Cure/Assignment Objection Deadline by:
         (a) proposed co-counsel for the Debtors (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
         Avenue of the Americas, New York, New York 10019 (Attn: Paul M. Basta; Robert A. Britton;
         Sarah Harnett; and Teresa Lii (emails: pbasta@paulweiss.com; rbritton@paulweiss.com;
         sharnett@paulweiss.com; and tlii@paulweiss.com)) and (ii) Young Conaway Stargatt & Taylor,
         LLP, 1000 N. King Street, Wilmington, Delaware 19801 (Attn: Pauline K. Morgan and Jaime
         Luton Chapman (emails: pmorgan@ycst.com and jchapman@ycst.com)); (b) the Office of the
         United States Trustee for the District of Delaware, 844 King Street, Suite 2207, Wilmington,
         Delaware, 19801 (Attn: Jane M. Leamy (email: jane.m.leamy@usdoj.gov)); (c) counsel to the DIP
         Agent and RBL Agent (i) Morgan, Lewis & Bockius LLP, One Federal Street, Boston, MA 02110
         (Attn: Amy L. Kyle and Andrew J. Gallo (emails: amy.kyle@morganlewis.com and
         andrew.gallo@morganlewis.com)) and (ii) Richards, Layton & Finger, P.A., One Rodney Square,
         920 North King Street, Wilmington, DE 19801 (Attn: Mark D. Collins (email: collins@rlf.com));
         and (d) counsel to any statutory committee appointed in these Chapter 11 Cases.

                  PLEASE TAKE FURTHER NOTICE that the Debtors propose that if the counterparty
         to any Contract(s) fails to file an objection by the Cure/Assignment Objection Deadline to (a) the
         Cure Amount(s), (b) the proposed assumption and assignment of all or some of the Contracts, or
         (c) adequate assurance of any Stalking Horse Bidder’s ability to perform under the Contracts, then
         (i) that counterparty will be deemed to have agreed and stipulated to the accuracy of the Cure
         Amount(s) set forth on this Exhibit A, (ii) that counterparty shall be forever barred, estopped, and
         enjoined from asserting any additional cure amount under or in respect of the Contract(s), and
         (iii) that counterparty will be forever barred from objecting to the assumption and assignment of
         the Contract(s) to the Stalking Horse Bidder or Backup Bidder, including on the basis that there
         was a failure to provide adequate assurance of future performance.

                 PLEASE TAKE FURTHER NOTICE that, promptly following the Debtors’ selection
         of the Successful Bidder and the conclusion of the Auction (if any), the Debtors shall file notice
         of the Successful Bid and Successful Bidder with the Bankruptcy Court.

                 PLEASE TAKE FURTHER NOTICE that, in the event the Stalking Horse Bidder is not
         the Successful Bidder, any counterparty to a Contract shall have the right to object to the adequacy
         of assurance of future performance provided by, such Successful Bidder on or before [●], 2020 at
         10:00 a.m. (prevailing Eastern Time). To the extent such counterparty does not object in
         accordance herewith, the Bankruptcy Court may enter an order forever barring such counterparty
         to such Contract(s) from objecting to the assignment to such Successful Bidder including any
         objection on the basis that there was a failure to provide adequate assurance of future performance.

                PLEASE TAKE FURTHER NOTICE that with respect to any Contract(s) assumed and
         assigned to the Stalking Horse Bidder, Backup Bidder, or other Successful Bidder (the “Assumed
         Contracts”), if a non-Debtor party to an Assumed Contract has objected solely to the proposed
         Cure Amount, the Debtors or an assignee may pay the undisputed portion of such Cure Amount
         and place the disputed amount in a segregated account pending further order of the Court or mutual
         agreement of the parties. So long as such disputed amounts are held in such segregated account,
         the Debtors may, without delay, assume and assign such Assumed Contract to the applicable
26578260.1
                                                          3
                       Case 20-11441-BLS         Doc 47-1       Filed 06/01/20    Page 46 of 47



         assignee. Under such circumstances, the objecting non-Debtor counterparty’s recourse is limited
         to the funds held in such segregated account.

                PLEASE TAKE FURTHER NOTICE that following the payment of the Cure
         Amount(s) (subject to the preceding paragraph), the Debtors’ filing and service of a notice
         regarding the closing of the Sale shall serve as notice that such Assumed Contracts have actually
         been assumed and assigned.

                  PLEASE TAKE FURTHER NOTICE that notwithstanding anything herein, this Notice
         shall not be deemed to be an assumption, assignment, adoption, rejection, termination, or
         concession to the executory nature of any Contract(s). Moreover, the Debtors explicitly reserve
         their rights, in their sole discretion, to reject or assume each Contract pursuant to section 365(a) of
         the Bankruptcy Code and nothing herein (a) alters in any way the prepetition nature of the
         Contract(s) or the validity, priority, or amount of any claims of a counterparty to any Contract
         against the Debtors that may arise under such Contract, (b) creates a postpetition contract or
         agreement, or (c) elevates to administrative expense priority any claims of an counterparty to a
         Contract against the Debtors that may arise under such Contract.

                 PLEASE TAKE FURTHER NOTICE that this Notice is subject to the full terms and
         conditions of the Sale Motion, the Bidding Procedures Order, and the Bidding Procedures, which
         shall control in the event of any conflict, and the Debtors urge parties in interest to review such
         documents in their entirety. Copies of the Sale Motion, the Bidding Procedures, and the Bidding
         Procedures Order, in addition to any related documents that may be filed, may be obtained by
         accessing (a) the Case Website (www.kccllc.net/TemplarEnergy), for no charge, or by requesting
         by phone from KCC at (866) 515-4713, or (b) the Bankruptcy Court’s internet site:
         https://ecf.deb.uscourts.gov, for a fee, through an account obtained from the PACER website at
         http://pacer.psc.uscourts.gov.


             Dated:   [___], 2020
                      Wilmington, Delaware

             PAUL, WEISS, RIFKIND, WHARTON &                      YOUNG CONAWAY STARGATT &
             GARRISON LLP                                         TAYLOR, LLP
             Paul M. Basta                                        Pauline K. Morgan (No. 3650)
             Robert A. Britton                                    Jaime Luton Chapman (No. 4936)
             Sarah Harnett                                        Tara C. Pakrouh (No. 6192)
             Teresa Lii                                           Rodney Square
             1285 Avenue of the Americas                          1000 North King Street
             New York, New York 10019                             Wilmington, Delaware 19801
             Telephone: (212) 373-3000                            Telephone: (302) 571-6600
             Facsimile: (212) 757-3990                            Facsimile: (302) 571-1253

             Proposed Co-Counsel to the Debtors and               Proposed Co-Counsel to the Debtors and
             Debtors-in-Possession                                Debtors-in-Possession


26578260.1
                                                            4
                  Case 20-11441-BLS   Doc 47-1   Filed 06/01/20   Page 47 of 47




                                 EXHIBIT A TO CURE NOTICE


             Counterparty Name          Contract/Lease               Cure Amount




26578260.1
